Exhibit 10.1
 
Second Amended and Restated
Receivables Sale Agreement
Dated as of May 29, 2008
among
AMETEK Receivables Corp.,
as the Seller,
AMETEK, Inc.,
as the Initial Collection Agent,
PNC Bank, National Association,
as the Agent and as the Market Street Purchaser Agent,
the other Purchaser Agents,
from time to time party hereto,
Market Street Funding LLC,
as a Conduit Purchaser,
The Related Liquidity Providers,
from time to time party hereto
and
the other Conduit Purchasers
from time to time party hereto
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
Article I Purchases from Seller and Settlements
    1  
 
       
Section 1.1. Sales
    2  
Section 1.2. Interim Liquidations
    4  
Section 1.3. Selection of Discount Rates and Tranche Periods
    4  
Section 1.4. Fees and Other Costs and Expenses
    5  
Section 1.5. Maintenance of Sold Interest; Deemed Collection
    5  
Section 1.6. Reduction in Commitments
    6  
Section 1.7. Optional Repurchases
    6  
Section 1.8. Assignment of Purchase Agreement
    7  
 
       
Article II Sales to and from Conduit Purchasers; Allocations
    7  
 
       
Section 2.1. Required Purchases from a Conduit Purchaser
    7  
Section 2.2. Purchases by a Conduit Purchaser
    7  
Section 2.3. Allocations and Distributions
    8  
 
       
Article III Administration and Collections
    9  
 
       
Section 3.1. Appointment of Collection Agent
    9  
Section 3.2. Duties of Collection Agent
    10  
Section 3.3. Reports
    11  
Section 3.4. Lock-Box Arrangements
    11  
Section 3.5. Enforcement Rights
    11  
Section 3.6. Collection Agent Fee
    12  
Section 3.7. Responsibilities of the Seller
    12  
Section 3.8. Indemnities by the Collection Agent
    12  
 
       
Article IV Representations and Warranties
    13  
 
       
Section 4.1. Representations and Warranties
    13  
 
       
Article V Covenants
    15  
 
       
Section 5.1. Covenants of the Seller
    15  
 
       
Article VI Indemnification
    19  
 
       
Section 6.1. Indemnities by the Seller
    19  
Section 6.2. Increased Cost and Reduced Return
    21  
Section 6.3. Other Costs and Expenses
    22  
Section 6.4. Withholding Taxes
    22  
Section 6.5. Payments and Allocations
    23  

-i-



--------------------------------------------------------------------------------



 



              Page  
Article VII Conditions Precedent
    23  
 
       
Section 7.1. Conditions to Closing
    23  
Section 7.2. Conditions to Each Purchase
    24  
 
       
Article VIII The Agent
    25  
 
       
Section 8.1. Appointment and Authorization
    25  
Section 8.2. Delegation of Duties
    26  
Section 8.3. Exculpatory Provisions
    26  
Section 8.4. Reliance by Agent
    26  
Section 8.5. Assumed Payments
    27  
Section 8.6. Notice of Termination Events
    27  
Section 8.7. Non-Reliance on Agent, Purchaser Agents and Other Purchasers
    28  
Section 8.8. Agents and Affiliates
    28  
Section 8.9. Indemnification
    28  
Section 8.10. Successor Agent
    29  
 
       
Article IX Miscellaneous
    29  
 
       
Section 9.1. Termination
    29  
Section 9.2. Notices
    29  
Section 9.3. Payments and Computations
    29  
Section 9.4. Sharing of Recoveries
    30  
Section 9.5. Right of Setoff
    30  
Section 9.6. Amendments
    30  
Section 9.7. Waivers
    31  
Section 9.8. Successors and Assigns; Participations; Assignments
    31  
Section 9.9. Intended Tax Characterization
    33  
Section 9.10. Confidentiality
    33  
Section 9.11. Agreement Not to Petition
    34  
Section 9.12. Excess Funds
    34  
Section 9.13. No Recourse
    34  
Section 9.14. Headings; Counterparts
    34  
Section 9.15. Cumulative Rights and Severability
    34  
Section 9.16. Governing Law; Submission to Jurisdiction
    35  
Section 9.17. Waiver of Trial by Jury
    35  
Section 9.18. Entire Agreement
    35  
Section 9.19. Previously Delivered Opinions
    35  

-ii-



--------------------------------------------------------------------------------



 



     
Schedules
  Description
 
   
Schedule I
  Definitions
Schedule II
  Related Liquidity Providers and Commitments of Related Liquidity Providers
 
   
Exhibits
  Description
 
   
Exhibit A
  Form of Incremental Purchase Request
Exhibit B
  Form of Notification of Assignment to Conduit Purchasers from their Related
Liquidity Providers
 
   
Exhibit C
  Form of Periodic Report
Exhibit D
  Addresses and Names of Seller and Originators
Exhibit E
  Subsidiaries
Exhibit F
  Lock-Boxes, Collection Accounts and Lock-Box Banks
Exhibit G
  Form of Lock-Box Letter
Exhibit H
  Compliance Certificate
Exhibit I
  Credit and Collection Policy

-iii-



--------------------------------------------------------------------------------



 



Second Amended and Restated
Receivables Sale Agreement
     This Second Amended and Restated Receivables Sale Agreement, dated as of
May 29, 2008, among AMETEK Receivables Corp., a Delaware corporation (the
“Seller"), AMETEK, Inc., a Delaware corporation (the “Initial Collection Agent,”
and, together with any successor thereto, the “Collection Agent"), the Related
Liquidity Providers party hereto (the “Related Liquidity Providers"), Market
Street Funding LLC (“Market Street"), the other Conduit Purchasers from time to
time party hereto, PNC Bank, National Association, as agent for the Purchasers
(the “Agent") and as the Market Street Purchaser Agent and the other Purchaser
Agents from time to time to the party hereto. Certain capitalized terms used
herein, and certain rules of construction, are defined in Schedule I.
Preliminary Statement
     The Seller, Initial Collection Agent, Agent, ABN AMRO Bank N.V. and
Amsterdam Funding Corporation are parties to an Amended and Restated Receivables
Sale Agreement, dated as of May 31, 2007 (such Amended and Restated Receivables
Sale Agreement, as heretofore amended, being referred to herein as the “Original
Agreement"). This Agreement amends and replaces in its entirety the Original
Agreement and from and after the date hereof, all references to the Original
Agreement in any Transaction Document or in any other instrument or document
shall, without more, be deemed to refer to this Agreement; and
     Subject to and upon the terms and conditions set forth herein, the parties
desire to amend and restate the Original Agreement in the form of this Agreement
to, among other things, provide for the appointment of PNC Bank, National
Association, as successor agent under this Agreement and to remove Amsterdam
Funding Corporation and ABN AMRO Bank N.V. as parties to this Agreement;
     Now, Therefore, in consideration of the mutual agreements contained herein
and the other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
Article I
Purchases from Seller and Settlements
     Reference is made to the Receivables Sale Agreement dated as of October 1,
1999 (as amended prior to the date hereof, the “Original Sale Agreement"), among
the Seller, the Initial Collection Agent, the Agent, the Liquidity Providers
party thereto, ABN AMRO Bank N.V., as provider of the Program LOC (the
“Enhancer"), and Amsterdam Funding Corporation. The Seller has requested that
(i) a new Conduit Purchaser, Market Street Funding LLC and a Related Liquidity
Provider, PNC, be added as purchasers (and not as assignees) under this
Agreement and (ii) that certain additional amendments be made. This Agreement
amends and replaces in its

 



--------------------------------------------------------------------------------



 



entirety the Original Sale Agreement, and from and after the date hereof, all
references to the Original Sale Agreement in any Transaction Document or in any
other instrument or document shall, without more, be deemed to refer to this
Agreement.
     Section 1.1. Sales.
     (a) The Sold Interest. Subject to the terms and conditions hereof, the
Seller may, from time to time before the Termination Date, sell to the Conduit
Purchasers or, only if the Conduit Purchasers decline to make the applicable
purchase, ratably to the Related Liquidity Providers for such Conduit Purchaser
of an undivided percentage ownership interest in the Receivables, the Related
Security and all related Collections. Any such purchase (a “Purchase") shall be
made by each relevant Purchaser remitting funds to the Seller, through its
Purchaser Agent, pursuant to Section 1.1(c) or by the Collection Agent remitting
Collections to the Seller pursuant to Section 1.1(d). The aggregate percentage
ownership interest so acquired by a Purchaser in the Receivables, the Related
Security and related Collections (its “Purchase Interest") shall equal at any
time the following quotient:

         
 
  I   + PRP
 
       
 
  NRB    

             
where:
           
 
           
 
  I   =   the outstanding Investment of such Purchaser at such time;
 
           
 
  NRB   =   the Net Receivable Balance at such time; and
 
           
 
  PRP   =   the Purchaser Reserve Percentage.

Except during a Liquidation Period for a Purchaser, such Purchaser’s Purchase
Interest will change whenever its Investment, its Purchaser Reserve Percentage
or the Net Receivable Balance changes. During a Liquidation Period for a
Purchaser its Purchase Interest shall remain constant, except for
redeterminations to reflect Investment acquired from or transferred to another
Purchaser under a Liquidity Agreement. The sum of all Purchasers’ Purchase
Interests at any time is referred to herein as the “Sold Interest", which at any
time is the aggregate percentage ownership interest then held by the Purchasers
in the Receivables, the Related Security and Collections.
     (b) Conduit Purchasers Purchase Option and Other Purchasers’ Commitments.
Subject to Section 1.1(d) concerning Reinvestment Purchases, at no time will the
Conduit Purchasers have any obligation to make a Purchase. Each Related
Liquidity Provider severally hereby agrees, subject to Section 7.2 and the other
terms and conditions hereof (including, in the case of an Incremental Purchase
(as defined below), the condition that the related Conduit Purchaser has refused
to make a requested Purchase), to make Purchases before the Termination Date,
based on the applicable Purchaser Group’s Ratable Share of each Purchase and, in
the case of each Related Liquidity Provider, the Commitment Percentage of its
Purchaser Group’s Ratable Share of such Purchase), to the extent its Investment
would not thereby exceed its Commitment,

-2-



--------------------------------------------------------------------------------



 



the Aggregate Investment would not thereby exceed the Purchase Limit, and the
Matured Aggregate Investment would not thereby exceed the Aggregate Commitments.
Each Purchaser’s first Purchase and each additional Purchase by such Purchaser
not made from Collections pursuant to Section 1.1(d) is referred to herein as an
“Incremental Purchase.” Each Purchase made by a Purchaser with the proceeds of
Collections in which it has a Purchase Interest, which does not increase the
outstanding Investment of such Purchaser, is referred to herein as a
“Reinvestment Purchase.” All Purchases hereunder shall be made ratably by each
Purchaser Group in accordance with the Ratable Share of such Purchaser Group.
     (c) Incremental Purchases. In order to request an Incremental Purchase from
a Purchaser, the Seller must provide to the Agent and each Purchaser Agent an
irrevocable written request (including by telecopier or other facsimile
communication) substantially in the form of Exhibit A, by 10:00 a.m. (Chicago
time) one Business Day before the requested date (the “Purchase Date") of such
Purchase (each, an “Incremental Purchase Request"), specifying the requested
Purchase Date (which must be a Business Day) and the requested amount (the
“Purchase Amount") of such Purchase, which must be in a minimum amount of
$1,000,000 and multiples thereof (or, if less, an amount equal to the Maximum
Incremental Purchase Amount). All Incremental Purchases must be requested
ratably from all Conduit Purchasers unless upon such request a Conduit
Purchaser, in its sole discretion, determines not to make its Ratable Share of
the requested Incremental Purchase, in which case the Seller may request such
Ratable Share of the Incremental Purchase from the Related Liquidity Providers
of such Conduit Purchaser. Each Purchaser Agent shall promptly notify the
related Purchasers from which a Purchase is requested of the contents of such
request. If a Conduit Purchaser determines, in its sole discretion, to make the
requested Purchase, such Conduit Purchaser shall transfer to the applicable
Purchaser Agent’s Account the amount of such Incremental Purchase on the
requested Purchase Date. If such Conduit Purchaser refuses to make a requested
Purchase and the Seller requests the Incremental Purchase from the Related
Liquidity Providers one Business Day before such requested Purchase, subject to
Section 7.2 and the other terms and conditions hereof, each Related Liquidity
Provider shall transfer its Ratable Share of the requested Purchase Amount into
the applicable Purchaser Agent’s Account by no later than 12:00 noon (Chicago
time) on the Purchase Date (which in no event will be earlier than one Business
Day after such request is made to the Related Liquidity Providers). Each
Purchaser Agent shall transfer to the Seller Account the proceeds of any
Incremental Purchase to the extent of funds actually received by such Purchaser
Agent prior to 12:00 noon on such day.
     (d) Reinvestment Purchases. Unless a Conduit Purchaser has provided to the
Agent, its Purchaser Agent, the Seller, and the Collection Agent a notice (which
notice has not been revoked) that it no longer wishes to make Reinvestment
Purchases (in which case such Conduit Purchaser’s Reinvestment Purchases, but
not those of its Related Liquidity Providers, shall cease), on each day before
the Termination Date that any Collections are received by the Collection Agent
and no Interim Liquidation is in effect a Purchaser’s Purchase Interest in such
Collections shall automatically be used to make a Reinvestment Purchase by such
Purchaser. A Conduit Purchaser may revoke any notice provided under the first
sentence of this Section 1.1(d) by notifying the Agent, its Purchaser Agent, the
Seller, and the Collection Agent that it will make Reinvestment Purchases.

-3-



--------------------------------------------------------------------------------



 



     (e) Security Interest. To secure all of the Seller’s obligations under the
Transaction Documents, the Seller hereby grants to the Agent (for the benefit of
the Purchasers and any other Person to whom any amount is owed hereunder) a
security interest in all of the Seller’s rights in the Receivables, the Related
Security, the Collections, and the Lock- Box Accounts and all proceeds of the
foregoing.
     Section 1.2. Interim Liquidations. (a) Optional. The Seller may at any time
direct that Reinvestment Purchases cease and that an Interim Liquidation
commence for all Purchasers by giving the Agent, each Purchaser Agent and the
Collection Agent at least three Business Days’ prior written (including telecopy
or other facsimile communication) notice specifying the date on which the
Interim Liquidation shall commence and, if desired, when such Interim
Liquidation shall cease (identified as a specific date prior to the Termination
Date or as when the Aggregate Investment is reduced to a specified amount). If
the Seller does not so specify the date on which an Interim Liquidation shall
cease, it may cause such Interim Liquidation to cease at any time before the
Termination Date, subject to Section 1.2(b) below, by notifying the Agent, each
Purchaser Agent and the Collection Agent in writing (including by telecopy or
other facsimile communication) at least three Business Days before the date on
which it desires such Interim Liquidation to cease.
     (b) Mandatory. If at any time before the Termination Date any condition in
Section 7.2 is not fulfilled, the Seller shall immediately notify each Purchaser
Agent and the Collection Agent, whereupon Reinvestment Purchases shall cease and
an Interim Liquidation shall commence, which shall cease only upon the Seller
confirming to the Agent that the conditions in Section 7.2 are fulfilled.
     Section 1.3. Selection of Discount Rates and Tranche Periods. (a) The
Seller shall pay CP Funding Costs with respect to each Conduit Purchaser’s
Investment for each day that any Investment in respect of such Purchase Interest
is outstanding. On each Settlement Date the Seller shall pay to the applicable
Purchaser Agent (for the benefit of its Conduit Purchaser) an aggregate amount
equal to all accrued and unpaid CP Funding Costs in respect of such Investment
for the immediately preceding Discount Period. All Investment of the Related
Liquidity Providers shall be allocated to one or more Tranches reflecting the
Discount Rates at which such Investment accrues Discount and the Tranche Periods
for which such Discount Rates apply. In each request for an Incremental Purchase
from a Related Liquidity Provider and three Business Days before the expiration
of any Tranche Period applicable to any Related Liquidity Provider’s Investment,
the Seller may request the Tranche Period(s) to be applicable to such Investment
and the Discount Rate(s) applicable thereto. All Investment of the Related
Liquidity Providers may accrue Discount at either the Eurodollar Rate or the
Prime Rate, in all cases as established for each Tranche Period applicable to
such Investment. Each Tranche shall be in the minimum amount of $1,000,000 and
in multiples thereof or, in the case of Discount accruing at the Prime Rate, in
any amount of Investment that otherwise has not been allocated to another
Tranche Period. Any Investment of the Related Liquidity Providers not allocated
to a Tranche Period shall be a Prime Tranche. During the pendency of a
Termination Event, the applicable Purchaser Agent may reallocate any outstanding
Investment of the Related Liquidity Providers to a Prime Tranche. All Discount
accrued on the Investment of the Related Liquidity Providers during a Tranche
Period shall be payable by the Seller on the last day of such Tranche Period or,

-4-



--------------------------------------------------------------------------------



 



for a Eurodollar Tranche with a Tranche Period of more than three months,
90 days after the commencement, and on the last day, of such Tranche Period.
     (b) Each Purchaser Agent shall allocate the Investment of its Conduit
Purchaser to Tranche Periods in its sole discretion. If, by the time required in
Section 1.3(a), the Seller fails to select a Discount Rate or Tranche Period for
any Investment of any Related Liquidity Provider, such amount of Investment
shall automatically accrue Discount at the Prime Rate for a three Business Day
Tranche Period. Any Investment purchased from a Conduit Purchaser pursuant to a
Liquidity Agreement shall accrue interest at the Prime Rate and have an initial
Tranche Period of three Business Days.
     (c) If a Purchaser Agent or any Related Liquidity Provider determines
(i) that maintenance of any Eurodollar Tranche would violate any applicable law
or regulation, (ii) that deposits of a type and maturity appropriate to match
fund any of such Related Liquidity Provider’s Eurodollar Tranches are not
available or (iii) that the maintenance of any Eurodollar Tranche will not
adequately and fairly reflect the cost of such Related Liquidity Provider of
funding Eurodollar Tranches, then such Purchaser Agent, upon the direction of
such Purchaser, shall suspend the availability of, and terminate any
outstanding, Eurodollar Tranche so affected. All Investment allocated to any
such terminated Eurodollar Tranche shall be reallocated to a Prime Tranche.
     Section 1.4. Fees and Other Costs and Expenses. (a) The Seller shall pay to
each Purchaser Agent for the ratable benefit of its Purchaser Group, such
amounts as agreed to with the Seller in the Fee Letter for such Purchaser Group.
     (b) If (i) with respect to any Investment of any Conduit Purchaser, the
amount of such Conduit Purchaser’s Investment is reduced on any date other than
the last day of a CP Tranche Period, (ii) the amount of Investment allocated to
any Eurodollar Tranche is reduced before the last day of its Tranche Period or
(iii) if a requested Incremental Purchase at the Eurodollar Rate does not take
place on its scheduled Purchase Date, the Seller shall pay the Early Payment Fee
to each Purchaser in the applicable Purchaser Group that had its Investment so
reduced or scheduled Purchase not made.
     (c) Investment shall be payable solely from Collections and from amounts
payable under Sections 1.5, 1.7 and 6.1 (to the extent amounts paid under
Section 6.1 indemnify against reductions in or non-payment of Receivables). The
Seller shall pay, as a full recourse obligation, all amounts payable pursuant to
Sections 1.5, 1.7 and 6.1 and all other amounts payable hereunder (other than
Investment), including, without limitation, all Discount, CP Funding Cost, fees
described in clauses (a) and (b) above and amounts payable under Article VI.
     Section 1.5. Maintenance of Sold Interest; Deemed Collection. (a) General.
If at any time before the Termination Date the Net Receivable Balance is less
than the sum of the Aggregate Investment (or, if a Termination Event exists, the
Matured Aggregate Investment) plus the Aggregate Reserve, the Seller shall pay
ratably to the Purchaser Agent for the Purchasers in their Purchaser Group an
amount equal to such deficiency for application to reduce the Investments of the
Purchasers ratably in accordance with the principal amount of their respective

-5-



--------------------------------------------------------------------------------



 



Investments, applied first to Tranches accruing Discount at the Prime Rate and
second ratably to the other Tranches applicable to the Investment of such
Purchasers with the shortest remaining maturities unless otherwise specified by
the Seller.
     (b) Deemed Collections. If on any day the outstanding balance of a
Receivable is reduced or cancelled as a result of any defective or rejected
goods or services, any cash discount or adjustment (including any adjustment
resulting from the application of any special refund or other discounts or any
reconciliation), any setoff or credit (whether such claim or credit arises out
of the same, a related, or an unrelated transaction) or other similar reason not
arising from the financial inability of the Obligor to pay undisputed
indebtedness, the Seller shall be deemed to have received on such day a
Collection on such Receivable in the amount of such reduction or cancellation.
If on any day any representation, warranty, covenant or other agreement of the
Seller related to a Receivable is not true or is not satisfied, the Seller shall
be deemed to have received on such day a Collection in the amount of the
outstanding balance of such Receivable. All such Collections deemed received by
the Seller under this Section 1.5(b) shall be remitted by the Seller to the
Collection Agent in accordance with Section 5.1(i).
     (c) Adjustment to Sold Interest. At any time before the Termination Date
that the Seller is deemed to have received any Collection under Section 1.5(b)
(“Deemed Collections") that derive from a Receivable that is otherwise reported
as an Eligible Receivable, so long as no Liquidation Period then exists, the
Seller may satisfy its obligation to deliver such amount to the Collection Agent
by instead notifying the Agent that the Sold Interest should be recalculated by
decreasing the Net Receivable Balance by the amount of such Deemed Collections,
so long as such adjustment does not cause the Sold Interest to exceed 100%.
     (d) Payment Assumption. Unless an Obligor otherwise specifies or another
application is required by contract or law, any payment received by the Seller
from any Obligor shall be applied as a Collection of Receivables of such Obligor
(starting with the oldest such Receivable) and remitted to the Collection Agent
as such.
     Section 1.6. Reduction in Commitments. The Seller may, upon thirty days’
notice to the Agent and each Purchaser Agent, reduce the Aggregate Commitment in
increments of $1,000,000, so long as the Aggregate Commitment as so reduced
equals at least the outstanding Matured Aggregate Investment. Each such
reduction in the Aggregate Commitment shall reduce the Commitment of each
Related Liquidity Provider in accordance with its Ratable Share and shall
ratably reduce the Purchase Limit so that the Aggregate Commitment remains at
least 102% of the Purchase Limit and the Purchase Limit is not less than the
outstanding Aggregate Investment.
     Section 1.7. Optional Repurchases. At any time that the Aggregate
Investment is less than 10% of the Aggregate Commitment in effect on the date
hereof, the Seller may, upon thirty days’ notice to the Agent and each Purchaser
Agent, repurchase the entire Sold Interest from the Purchasers at a price equal
to the outstanding Matured Aggregate Investment and all other amounts then owed
hereunder.

-6-



--------------------------------------------------------------------------------



 



     Section 1.8. Assignment of Purchase Agreement. The Seller hereby assigns
and otherwise transfers to the Agent (for the benefit of the Agent, each
Purchaser Agent, each Purchaser and any other Person to whom any amount is owed
hereunder), all of the Seller’s right, title and interest in, to and under the
Purchase Agreement. The Seller shall execute, file and record all financing
statements, continuation statements and other documents required to perfect or
protect such assignment. This assignment includes (a) all monies due and to
become due to the Seller from the Originators under or in connection with the
Purchase Agreement (including fees, expenses, costs, indemnities and damages for
the breach of any obligation or representation related to such agreement) and
(b) all rights, remedies, powers, privileges and claims of the Seller against
the Originators under or in connection with the Purchase Agreement. All
provisions of the Purchase Agreement shall inure to the benefit of, and may be
relied upon by, the Agent, each Purchaser, each Purchaser Agent and each such
other Person. At any time that a Termination Event has occurred and is
continuing, the Agent shall have the sole right to enforce the Seller’s rights
and remedies under the Purchase Agreement to the same extent as the Seller could
absent this assignment, but without any obligation on the part of the Agent, any
Purchaser Agent, any Purchaser or any other such Person to perform any of the
obligations of the Seller under the Purchase Agreement (or the promissory note
executed thereunder). All amounts distributed to the Seller under the Purchase
Agreement from Receivables sold to the Seller thereunder shall constitute
Collections hereunder and shall be applied in accordance herewith.
Article II
Sales to and from Conduit Purchasers; Allocations
     Section 2.1. Required Purchases from a Conduit Purchaser. (a) Each Conduit
Purchaser may, at any time, sell to its Related Liquidity Providers pursuant to
the relevant Liquidity Agreement any percentage designated by such Conduit
Purchaser of such Conduit Purchaser’s Investment, its related Conduit Purchaser
Settlement and any accrued and to accrue CP Funding Costs allocated by the
relevant Purchaser Agent to such Investment (each, a “Put”).
     (b) Any portion of any Investment of a Conduit Purchaser, related Conduit
Purchaser Settlement and any accrued and to accrue CP Funding Costs allocated by
the relevant Purchaser Agent to such Investment purchased by a Related Liquidity
Provider shall be considered part of such Purchaser’s Investment and related
Conduit Purchaser Settlement from the date of the relevant Put. Immediately upon
any purchase by a Related Liquidity Provider of any portion of the relevant
Conduit Purchaser’s Investment, the Seller shall pay to the relevant Purchaser
Agent (for the ratable benefit of each Related Liquidity Provider) an amount
equal to the sum of (i) the Assigned Settlement and (ii) all unpaid CP Funding
Costs owed to such Conduit Purchaser (whether or not then due) to the end of
each applicable Tranche Period to which any Investment being Put has been
allocated, (iii) all accrued but unpaid fees (whether or not then due) payable
to such Conduit Purchaser in connection herewith at the time of such purchase
and (iv) all accrued and unpaid costs, expenses and indemnities due to such
Conduit Purchaser from the Seller in connection herewith.
     Section 2.2. Purchases by a Conduit Purchaser. Each Conduit Purchaser may
at any time deliver to its Purchaser Agent and each of its Related Liquidity
Providers a notification of

-7-



--------------------------------------------------------------------------------



 



assignment in substantially the form set forth as Exhibit B. If a Conduit
Purchaser delivers such notice, each of its Related Liquidity Providers shall
sell to such Conduit Purchaser and such Conduit Purchaser shall purchase in full
from each such Related Liquidity Provider the Investment of such Related
Liquidity Providers on the last day of the relevant Tranche Periods, at a
purchase price equal to such Investment plus accrued and unpaid Discount
thereon. Any sale from any Related Liquidity Provider to the relevant Conduit
Purchaser pursuant to this Section 2.2 shall be without recourse, representation
or warranty except for the representation and warranty that the Investment sold
by such Related Liquidity Provider is free and clear of any Adverse Claim
created or granted by such Related Liquidity Provider and that such Related
Liquidity Provider has not suffered a Bankruptcy Event.
     Section 2.3. Allocations and Distributions.
     (a) Non-Reinvestment Periods. Before the Termination Date unless an Interim
Liquidation is in effect, on each day during a period that a Conduit Purchaser
is not making Reinvestment Purchases (as established under Section 1.1(d)), the
Collection Agent (i) shall set aside and hold solely for the benefit of the
applicable Conduit Purchaser (or deliver to the applicable Purchaser Agent, if
so instructed pursuant to Section 3.2(a)) such Conduit Purchaser’s Purchase
Interest in all Collections received on such day and (ii) shall distribute on
the last day of each CP Tranche Period (unless otherwise directed by the
applicable Purchaser Agent) to the applicable Purchaser Agent (for the benefit
of such Conduit Purchaser) the amounts so set aside up to the amount of such
Conduit Purchaser Purchase Interest and, to the extent not already paid in full,
all Discount, CP Funding Cost thereon and all other amounts then due from the
Seller in connection with such Purchase Interest and Tranche Period. If any part
of the Sold Interest in any Collections is applied to pay any such amounts
pursuant to this Section 2.3(a) and after giving effect to such application the
Sold Interest is greater than 100%, the Seller shall pay for distribution as
part of the Sold Interest in Collections to the Collection Agent the amount so
applied to the extent necessary so that after giving effect to such payment the
Sold Interest is no greater than 100%.
     (b) Termination Date and Interim Liquidations. On each day during any
Interim Liquidation and on each day on and after the Termination Date the
Collection Agent shall set aside and hold solely for the account of each
Purchaser Agent, for the benefit of each Purchaser Group to the extent provided
below, (or deliver to each Purchaser Agent, if so instructed pursuant to
Section 3.2(a)) and for the account of the Agent all Collections received on
such day and such Collections shall be allocated as follows:
     (i) first, to the Collection Agent until all amounts owed to the Collection
Agent under the Agreement have been paid in full;
     (ii) second, ratably to each Purchaser Group until all Investment of, CP
Funding Costs and Discount and interest due but not already paid to, each
Purchaser Group have been paid in full;
     (iii) third, ratably to each Purchaser until all other amounts owed to such
Purchaser under the Transaction Documents have been paid in full;

-8-



--------------------------------------------------------------------------------



 



     (iv) fourth, to the Agent until all amounts owed to the Agent (other than
amounts owing the Agent in its role as a Purchaser Agent) have been paid in
full;
     (v) fifth, to each Purchaser Agent until all other amounts owed to the
Purchaser Agents under the Transaction Documents have been paid in full;
     (vi) sixth, to any other Person to whom any amounts are owed under the
Transaction Documents until all such amounts have been paid in full; and
     (vii) seventh, to the Seller (or as otherwise required by applicable law).
Unless an Interim Liquidation has ended by such date (in which case Reinvestment
Purchases shall resume to the extent provided in Section 1.1(d)), on the last
day of each Tranche Period (unless otherwise instructed by a Purchaser Agent
pursuant to Section 3.2(a)), the Collection Agent shall pay to the appropriate
parties, from such set aside Collections, all amounts allocated to such Tranche
Period and all Tranche Periods that ended before such date that are due in
accordance with the priorities in clauses (i)-(iii) above. No distributions
shall be made to pay amounts under clauses (iv) — (vii) until sufficient
Collections have been set aside to pay all amounts described in clauses (i) —
(iii) that may become payable for all outstanding Tranche Periods. All
distributions by the Agent or any Purchaser Agent shall be made ratably within
each priority level in accordance with the respective amounts then due each
Person included in such level unless otherwise agreed by the Agent and all
Purchaser Agents. If any part of the Sold Interest in any Collections is applied
to pay any amounts pursuant to this Section 2.3(b) and after giving effect to
such application the Sold Interest is greater than 100%, the Seller shall pay to
the Collection Agent the amount so applied to the extent necessary so that after
giving effect to such payment the Sold Interest is no greater than 100%, for
distribution as part of the Sold Interest in Collections.
Article III
Administration and Collections
     Section 3.1. Appointment of Collection Agent. (a) The servicing,
administering and collecting of the Receivables shall be conducted by a Person
(the “Collection Agent") designated to so act on behalf of the Purchasers under
this Article III. As the Initial Collection Agent, AMETEK, Inc. is hereby
designated as, and agrees to perform the duties and obligations of, the
Collection Agent. AMETEK, Inc. acknowledges that the Agent and each Purchaser
have relied on AMETEK, Inc.’s agreement to act as Collection Agent (and the
agreement of any of the sub-collection agents to so act) in making the decision
to execute and deliver this Agreement and agrees that it will not, without the
written consent of the Agent, voluntarily resign as Collection Agent nor permit
any sub-collection agent to voluntarily resign as a sub-collection agent. At any
time after the occurrence of a Collection Agent Replacement Event, the Agent may
designate a new Collection Agent to succeed AMETEK, Inc. (or any successor
Collection Agent).
     (b) AMETEK, Inc. may, and if requested by the Agent shall, delegate its
duties and obligations as Collection Agent to an Affiliate (acting as a
sub-collection agent).

-9-



--------------------------------------------------------------------------------



 



Notwithstanding such delegation, AMETEK, Inc. shall remain primarily liable for
the performance of the duties and obligations so delegated, and the Agent and
each Purchaser shall have the right to look solely to AMETEK, Inc. for such
performance. The Agent (with the consent of the Instructing Group) may at any
time after the occurrence of a Collection Agent Replacement Event remove or
replace any sub-collection agent.
     (c) If replaced, the Collection Agent agrees it will terminate, and will
cause each existing sub-collection agent to terminate, its collection activities
in a manner requested by the Agent to facilitate the transition to a new
Collection Agent. The Collection Agent shall cooperate with and assist any new
Collection Agent (including providing access to, and transferring, all Records
and allowing (to the extent permitted by applicable law and contract) the new
Collection Agent to use all licenses, hardware or software necessary or
desirable to collect the Receivables). AMETEK, Inc. irrevocably agrees to act
(if requested to do so) as the data-processing agent for any new Collection
Agent in substantially the same manner as AMETEK, Inc. conducted such
data-processing functions while it acted as the Collection Agent.
     Section 3.2. Duties of Collection Agent. (a) The Collection Agent shall
take, or cause to be taken, all action necessary or advisable to collect each
Receivable in accordance with this Agreement, the Credit and Collection Policy
and all applicable laws, rules and regulations using the skill and attention the
Collection Agent exercises in collecting other receivables or obligations owed
solely to it. The Collection Agent shall, in accordance herewith, set aside all
Collections to which a Purchaser is entitled. If so instructed by the Agent, the
Collection Agent shall transfer to each Purchaser Agent the amount of
Collections to which such Purchaser Agent and the applicable Purchasers are
entitled by the second Business Day following receipt. Each party hereto hereby
appoints the Collection Agent to enforce such Person’s rights and interests in
the Receivables, but (notwithstanding any other provision in any Transaction
Document) the Agent shall at all times after the occurrence of a Collection
Agent Replacement Event have the sole right to direct the Collection Agent to
commence or settle any legal action to enforce collection of any Receivable.
     (b) If no Termination Event exists and the Collection Agent determines that
such action is appropriate in order to maximize the Collections, the Collection
Agent may, in accordance with the Credit and Collection Policy, extend the
maturity of any Receivable or adjust the outstanding balance of any Receivable.
Any such extension or adjustment shall not alter the status of a Receivable as a
Defaulted Receivable or Delinquent Receivable or limit any rights of the Agent,
any Purchaser Agent or the Purchasers hereunder. If a Termination Event exists,
the Collection Agent may make such extensions or adjustments only with the prior
consent of the Instructing Group.
     (c) The Collection Agent shall turn over to the Seller (i) any percentage
of Collections in excess of the Sold Interest, less all reasonable costs and
expenses of the Collection Agent for servicing, collecting and administering the
Receivables and (ii) subject to Section 1.5(d), the collections and records for
any indebtedness owed to the Seller that is not a Receivable. The Collection
Agent shall have no obligation to remit any such funds or records to the Seller
until the Collection Agent receives evidence (satisfactory to the Agent) that
the Seller is entitled to such items. The Collection Agent has no obligations
concerning indebtedness that is not a

-10-



--------------------------------------------------------------------------------



 



Receivable other than to deliver the collections and records for such
indebtedness to the Seller when required by this Section 3.2(c).
     Section 3.3. Reports. On or before the twentieth day of each month, and at
such other times covering such other periods as is requested by the Agent or any
Purchaser Agent, the Collection Agent shall deliver to the Agent and each
Purchaser Agent a report reflecting information as of the close of business of
the Collection Agent for the immediately preceding calendar month or such other
preceding period as is requested (each a “Periodic Report"), containing the
information described on Exhibit C (with such modifications or additional
information as requested by the Agent or the Instructing Group).
     Section 3.4. Lock-Box Arrangements. The Agent is hereby authorized to give
notice at any time after the occurrence of a Collection Agent Replacement Event
to any or all Lock-Box Banks that the Agent is exercising its rights under the
Lock-Box Letters and to take all actions permitted under the Lock-Box Letters.
The Seller agrees to take any action reasonably requested by the Agent to
facilitate the foregoing. After the Agent takes any such action under the
Lock-Box Letters, the Seller shall immediately deliver to the Agent any
Collections received by the Seller. If the Agent takes control of any Lock-Box
Account, the Agent shall distribute Collections it receives in accordance
herewith and shall deliver to the Collection Agent, for distribution under
Section 3.2, all other amounts it receives from such Lock-Box Account.
     Section 3.5. Enforcement Rights. (a) The Agent may at any time after the
occurrence of a Collection Agent Replacement Event direct the Obligors and the
Lock-Box Banks to make all payments on the Receivables directly to the Agent or
its designee. The Agent may, and the Seller shall at the Agent’s request,
withhold the identity of the Purchasers from the Obligors and Lock-Box Banks.
Upon the Agent’s request after the occurrence of a Collection Agent Replacement
Event, the Seller (at the Seller’s expense) shall (i) give notice to each
Obligor of the Agent’s ownership of the Sold Interest and direct that payments
on Receivables be made directly to the Agent or its designee, (ii) assemble for
the Agent all Records and collateral security for the Receivables and the
Related Security and transfer to the Agent (or its designee), or (to the extent
permitted by applicable law and contract) license to the Agent (or its designee)
the use of, all software useful to collect the Receivables and (iii) segregate
in a manner acceptable to the Agent all Collections the Seller receives and,
promptly upon receipt, remit such Collections in the form received, duly
endorsed or with duly executed instruments of transfer, to the Agent or its
designee.
     (b) After the occurrence of a Collection Agent Replacement Event, the
Seller hereby irrevocably appoints the Agent as its attorney-in-fact coupled
with an interest, with full power of substitution and with full authority in the
place of the Seller, to take any and all steps deemed desirable by the Agent, in
the name and on behalf of the Seller to (i) collect any amounts due under any
Receivable, including endorsing the name of the Seller on checks and other
instruments representing Collections and enforcing such Receivables and the
Related Security, and (ii) exercise any and all of the Seller’s rights and
remedies under the Purchase Agreement and the Limited Guaranty. The Agent’s
powers under this Section 3.5(b), if exercised in good faith, shall not subject
the Agent to any liability if any action taken by it proves to be inadequate or
invalid, nor shall such powers confer any obligation whatsoever upon the Agent.

-11-



--------------------------------------------------------------------------------



 



     (c) None of the Agent, any Purchaser Agent or any Purchaser shall have any
obligation to take or consent to any action to realize upon any Receivable or
Related Security or to enforce any rights or remedies related thereto.
     Section 3.6. Collection Agent Fee. On or before the twentieth day of each
calendar month, the Seller shall pay to the Collection Agent a fee for the
immediately preceding calendar month as compensation for its services (the
“Collection Agent Fee") equal to (a) at all times AMETEK, Inc. or an Affiliate
of AMETEK, Inc. is the Collection Agent, such consideration as is acceptable to
it, the receipt and sufficiency of which is hereby acknowledged, and (b) at all
times any other Person is the Collection Agent, a reasonable amount agreed upon
by the Agent (with the consent of the Instructing Group) and the new Collection
Agent on an arm’s-length basis reflecting rates and terms prevailing in the
market at such time. The Collection Agent may apply to payment of the Collection
Agent Fee only the portion of the Collections in excess of the Sold Interest or
Collections that fund Reinvestment Purchases. The Agent may, with the consent of
the Instructing Group, pay the Collection Agent Fee to the Collection Agent from
the Sold Interest in Collections. The Seller shall be obligated to reimburse any
such payment.
     Section 3.7. Responsibilities of the Seller. The Seller shall, or shall
cause each Originator to, pay when due all Taxes payable in connection with the
Receivables and the Related Security or their creation or satisfaction. The
Seller shall, and shall cause each Originator to, perform all of its obligations
under agreements related to the Receivables and the Related Security to the same
extent as if interests in the Receivables and the Related Security had not been
transferred hereunder or, in the case of the Originators, under the Purchase
Agreement. The Agent’s, any Purchaser Agent’s or any Purchaser’s exercise of any
rights hereunder shall not relieve the Seller or any Originator from such
obligations. None of the Agent, any Purchaser Agents nor any Purchaser shall
have any obligation to perform any obligation of the Seller or of any Originator
or any other obligation or liability in connection with the Receivables or the
Related Security.
     Section 3.8. Indemnities by the Collection Agent. Without limiting any
other rights any Person may have hereunder or under applicable law, the
Collection Agent hereby indemnifies and holds harmless the Agent, each Purchaser
Agent and each Purchaser and their respective officers, directors, agents and
employees (each an “Indemnified Party") from and against any and all damages,
losses, claims, liabilities, penalties, Taxes, costs and expenses (including
reasonable attorneys’ fees and court costs) (all of the foregoing collectively,
the “Indemnified Losses") at any time imposed on or incurred by any Indemnified
Party arising out of or otherwise relating to:
     (i) any representation or warranty made by or on behalf of the Collection
Agent in this Agreement (including without limitation the representation and
warranty set forth in Section 7.2), any other Transaction Document, any Periodic
Report or any other information or report delivered by the Collection Agent
pursuant hereto, which shall have been false or incorrect in any material
respect when made;
     (ii) the failure by the Collection Agent to comply with any applicable law,
rule or regulation related to any Receivable or the Related Security;

-12-



--------------------------------------------------------------------------------



 



     (iii) upon the occurrence of a Collection Agent Replacement Event or
Termination Event, any loss of a perfected security interest (or in the priority
of such security interest) as a result of any commingling by the Collection
Agent of funds to which the Agent, any Purchaser Agent or any Purchaser is
entitled hereunder with any other funds;
     (iv) any failure of the Collection Agent to perform its duties or
obligations in accordance with the provisions of this Agreement or any other
Transaction Document to which the Collection Agent is a party; or
     (v) the failure of the Collection Agent to cause to be vested and
maintained vested in the Agent, for the benefit of the Purchasers, a perfected
ownership or security interest in the Sold Interest and the property conveyed
pursuant to Section 1.1(e) and Section 1.8, free and clear of any Adverse Claim;
whether arising by reason of the acts to be performed by the Collection Agent
hereunder or otherwise, excluding only Indemnified Losses to the extent (a) a
final judgment of a court of competent jurisdiction determined that such
Indemnified Losses resulted from gross negligence or willful misconduct of the
Indemnified Party seeking indemnification, (b) due to the credit risk of the
Obligor for uncollectible Receivables, or (c) such Indemnified Losses include
Taxes on, or measured by, the overall net income of the Agent, any Purchaser
Agent or any Purchaser computed in accordance with the Intended Tax
Characterization; provided, however, that nothing contained in this sentence
shall limit the liability of the Collection Agent or limit the recourse of the
Agent, any Purchaser Agent and each Purchaser to the Collection Agent for any
amounts otherwise specifically provided to be paid by the Collection Agent
hereunder.
Article IV
Representations and Warranties
     Section 4.1. Representations and Warranties. The Seller represents and
warrants to the Agent, any Purchaser Agent and each Purchaser that:
     (a) Corporate Existence and Power. Each of the Seller and each Originator
is a corporation duly organized, validly existing and in good standing under the
laws of its state of incorporation and has all corporate power and authority and
all governmental licenses, authorizations, consents and approvals required to
carry on its business in each jurisdiction in which its business is now
conducted, except where failure to obtain such license, authorization, consent
or approval would not have a material adverse effect on (i) its ability to
perform its obligations under, or the enforceability of, any Transaction
Document, (ii) its business or financial condition, (iii) the interests of the
Agent, any Purchaser Agent or any Purchaser under any Transaction Document or
(iv) the enforceability or collectibility of any Receivable.
     (b) Corporate Authorization and No Contravention. The execution, delivery
and performance by each of the Seller and each Originator of each Transaction
Document

-13-



--------------------------------------------------------------------------------



 



to which it is a party (i) are within its corporate powers, (ii) have been duly
authorized by all necessary corporate action, (iii) do not contravene or
constitute a material default under (A) any applicable law, rule or regulation,
(B) its or any Subsidiary’s charter or by-laws or (C) any material agreement,
order or other material instrument to which it or any Subsidiary is a party or
its property is subject and (iv) will not result in any Adverse Claim on any
Receivable, the Related Security or Collection or give cause for the
acceleration of any indebtedness of the Seller, any Originator or any
Subsidiary.
     (c) No Consent Required. No approval, authorization or other action by, or
filings with, any Governmental Authority or other Person is required in
connection with the execution, delivery and performance by the Seller or any
Originator of any Transaction Document to which it is a party or any transaction
contemplated thereby, except for such as have been obtained or for which the
failure to obtain would not, individually or in the aggregate, have a material
adverse effect on the Seller or its ability to consummate the transactions
contemplated by the Transaction Documents.
     (d) Binding Effect. Each Transaction Document to which the Seller or each
Originator is a party constitutes the legal, valid and binding obligation of
such Person enforceable against that Person in accordance with its terms, except
as limited by bankruptcy, insolvency, or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and subject to general principles of equity.
     (e) Perfection of Ownership Interest. Immediately preceding its sale of
Receivables to the Seller, each Originator was the owner of, and effectively
sold, such Receivables to the Seller, free and clear of any Adverse Claim. The
Seller owns the Receivables free of any Adverse Claim other than the interests
of the Purchasers (through the Agent) therein that are created hereby, and each
Purchaser shall at all times have a valid undivided percentage ownership
interest, which shall be a first priority perfected security interest for
purposes of Article 9 of the applicable Uniform Commercial Code, in the
Receivables and Collections to the extent of its Purchase Interest then in
effect.
     (f) Accuracy of Information. All information furnished by the Seller, each
Originator or any Affiliate of any such Person to the Agent, any Purchaser Agent
or any Purchaser in connection with any Transaction Document, or any transaction
contemplated thereby, is true and accurate in all material respects (and is not
incomplete by omitting any information necessary to prevent such information
from being materially misleading).
     (g) No Actions, Suits. There are no actions, suits or other proceedings
(including matters relating to environmental liability) pending or, to the
Seller’s knowledge, threatened against or affecting the Seller, any Originator
or any Subsidiary, or any of their respective properties, that (i) if adversely
determined (individually or in the aggregate), is reasonably likely to have a
material adverse effect on the financial condition of the Seller, any Originator
or any Subsidiary or on the collectibility of the Receivables or (ii) involve
any Transaction Document or any transaction contemplated thereby. None of the
Seller, any Originator or any Subsidiary is in default of any

-14-



--------------------------------------------------------------------------------



 



contractual obligation or in violation of any order, rule or regulation of any
Governmental Authority, which default or violation may have a material adverse
effect upon (i) the financial condition of the Seller, the AMETEK Entities and
the Subsidiaries taken as a whole or (ii) the collectibility of the Receivables.
     (h) No Material Adverse Change. Since December 31, 2007, there has been no
material adverse change in the collectibility of the Receivables or the
Seller’s, any Originator’s or any Subsidiary’s (i) financial condition,
business, operations or prospects or (ii) ability to perform its obligations
under any Transaction Document.
     (i) Accuracy of Exhibits; Lock-Box Arrangements. All information on
Exhibits D-F (listing offices and names of the Seller and each Originator and
where they maintain Records; the Subsidiaries; and Lock Boxes) is true and
complete in all material respects, subject to any changes permitted by, and
notified to the Agent in accordance with, Article V. The Seller has delivered a
copy of all Lock-Box Agreements to the Agent. The Seller has not granted any
interest in any Lock-Box or Lock-Box Account to any Person other than the Agent
and, upon delivery to a Lock-Box Bank of the related Lock-Box Letter, the Agent
will have exclusive ownership and control of the Lock-Box Account at such
Lock-Box Bank.
     (j) Sales by the Originators. Each sale by each Originator to the Seller of
an interest in Receivables and their Collections has been made in accordance
with the terms of the Purchase Agreement, including the payment by the Seller to
such Originator of the purchase price described in the Purchase Agreement. Each
such sale has been made for “reasonably equivalent value” (as such term is used
in Section 548 of the Bankruptcy Code) and not for or on account of “antecedent
debt” (as such term is used in Section 547 of the Bankruptcy Code) owed by the
applicable Originator to the Seller.
Article V
Covenants
     Section 5.1. Covenants of the Seller. The Seller hereby covenants and
agrees to comply with the following covenants and agreements, unless the Agent
(with the consent of the Instructing Group) shall otherwise consent:
     (a) Financial Reporting. The Seller will, and will cause each Originator
and each Subsidiary to, maintain a system of accounting established and
administered in accordance with GAAP and will furnish to the Agent and each
Purchaser Agent:
     (i) Annual Financial Statements. Within 105 days after each fiscal year of
AMETEK, Inc., copies of its annual audited financial statements (including a
consolidated balance sheet, consolidated statement of income and retained
earnings and statement of cash flows, with related footnotes) certified by Ernst
& Young or another independent certified public accountants satisfactory to the
Agent and prepared on a

-15-



--------------------------------------------------------------------------------



 



consolidated basis in conformity with GAAP as of the close of such fiscal year
for the fiscal year then ended;
     (ii) Quarterly Financial Statements. Within 60 days after each (except the
last) fiscal quarter of each fiscal year of AMETEK, Inc., copies of its
unaudited financial statements (including at least a consolidated balance sheet
as of the close of such quarter and statements of income and statement of cash
flows for the period from the beginning of the fiscal year to the close of such
quarter) certified by a Designated Financial Officer and prepared in a manner
consistent with the financial statements described in part (A) of clause (i) of
this Section 5.l(a) (subject to normal year-end adjustments);
     (iii) Officer’s Certificate. Each time financial statements are furnished
pursuant to clause (i) or (ii) of this Section 5.1(a), a compliance certificate
(in substantially the form of Exhibit H) signed by a Designated Financial
Officer, dated the date of such financial statements, and containing a
computation of each of the financial ratios and restrictions contained herein;
     (iv) Public Reports. Promptly upon becoming available, a copy of each
report or proxy statement filed by any Originator with the Securities Exchange
Commission or any securities exchange; and
     (v) Other Information. With reasonable promptness, such other information
(including non-financial information) as may be reasonably requested by the
Agent or any Purchaser Agent (with a copy of such request to the Agent) relating
to the subject matter hereof.
     Notwithstanding the foregoing, the information set forth in clauses (i)(A),
(ii), (iii) and (iv) need not be delivered to a Purchaser Agent hereunder if
such Purchaser Agent is then a party to the AMETEK Credit Agreement.
     (b) Notices. Promptly after becoming aware of any of the following the
Seller will notify the Agent and each Purchaser Agent and provide a description
of:
     (i) Potential Termination Events. The occurrence of any Potential
Termination Event;
     (ii) Representations and Warranties. The failure of any representation or
warranty herein to be true (when made or at any time thereafter) in any material
respect;
     (iii) Downgrading. The downgrading, withdrawal or suspension of any rating
by any rating agency of any indebtedness of the Seller;
     (iv) Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding reasonably likely to be materially adverse to any
Originator, any Subsidiary or the collectibility or quality of the Receivables;

-16-



--------------------------------------------------------------------------------



 



     (v) Judgments. The entry of any judgment or decree against the Seller, any
AMETEK Entity or any Subsidiary if the aggregate amount of all judgments then
outstanding against the Seller, the Originators and the Subsidiaries which
(i) shall not have been vacated, discharged or stayed or bonded pending appeal
within 30 days from the entry thereof; (ii) is not paid or fully covered by a
reputable and solvent insurance company and (iii) when aggregated with all such
judgments and decrees creates an aggregate liability for all such judgments and
decrees in excess of $15,000,000; or
     (vi) Changes in Business. Any change in, or proposed change in, the
character of any Originator’s business that could impair the collectibility or
quality of any Receivable.
     (c) Conduct of Business. The Seller will perform, and will cause each
Originator and each Subsidiary to perform, all actions necessary to remain duly
incorporated, validly existing and in good standing in its jurisdiction of
incorporation and to maintain all requisite authority to conduct its business in
each jurisdiction in which it conducts business.
     (d) Compliance with Laws. The Seller will comply, and will cause each
Originator and Subsidiary to comply in all material respects, with all laws,
regulations, judgments and other directions or orders imposed by any
Governmental Authority to which such Person or any Receivable, any Related
Security or Collection may be subject except where the failure to so comply
would not, individually or in the aggregate, have a material adverse effect on
the Seller or the ability to consummate the transactions contemplated by the
Transaction Documents.
     (e) Furnishing Information and Inspection of Records. The Seller will
furnish to the Agent, each Purchaser Agent and the Purchasers such information
concerning the Receivables and the Related Security as the Agent, any Purchaser
Agent or a Purchaser may reasonably request. The Seller will, and will cause
each Originator to, permit, upon reasonable prior notice at any time during
regular business hours, the Agent, any Purchaser Agent or any Purchaser (or any
representatives thereof) (i) to examine and make copies of all Records, (ii) to
visit the offices and properties of the Seller for the purpose of examining the
Records and (iii) to discuss matters relating hereto with any of the Seller’s or
any Originator’s officers, directors, employees or independent public
accountants having knowledge of such matters. Once a year, the Agent may have an
independent public accounting firm conduct an audit of the Records or make test
verifications of the Receivables and Collections.
     (f) Keeping Records. The Seller will, and will cause each Originator to,
have and maintain (A) administrative and operating procedures (including an
ability to recreate Records if originals are destroyed), (B) adequate
facilities, personnel and equipment and (C) all Records and other information
necessary or advisable for collecting the Receivables (including Records
adequate to permit the immediate identification of each new Receivable and all
Collections of, and adjustments to, each existing Receivable). The Seller will
give the Agent prior notice of any material change in such administrative and
operating procedures.
     (g) Perfection. (i) The Seller will, and will cause each Originator to, at
its expense, promptly execute and deliver all instruments and documents and take
all action reasonably

-17-



--------------------------------------------------------------------------------



 



necessary or requested by the Agent (including the execution and filing of
financing or continuation statements, amendments thereto or assignments thereof)
to enable the Agent to exercise and enforce all its rights hereunder and to vest
and maintain vested in the Agent a valid, first priority perfected security
interest in the Receivables, the Collections, the Purchase Agreement, the
Lock-Box Accounts and proceeds thereof free and clear of any Adverse Claim (and
a perfected ownership interest in the Receivables and Collections to the extent
of the Sold Interest). The Agent will be permitted to sign and file any
continuation statements, amendments thereto and assignments thereof without the
Seller’s signature.
     (ii) The Seller will, and will cause each Originator to, only change its
name, identity or corporate structure or relocate its jurisdiction of
organization or chief executive office or the Records following ten (10) days
advance notice to the Agent and the delivery (prior to the expiration of such
ten (10) day period) to the Agent of all financing statements, instruments and
other documents (including direction letters) requested by the Agent.
     (iii) Each of the Seller and each Originator will at all times maintain its
jurisdiction of organization within a jurisdiction in the USA in which Article 9
of the UCC is in effect. If the Seller or any Originator moves its chief
executive office to a location that imposes Taxes, fees or other charges to
perfect the Agent’s and the Purchasers’ interests hereunder or the Seller’s
interests under the Purchase Agreement, the Seller will pay all such amounts and
any other costs and expenses incurred in order to maintain the enforceability of
the Transaction Documents, the Sold Interest and the interests of the Agent, the
Purchaser Agents and the Purchasers in the Receivables, the Related Security,
Collections, Purchase Agreement and Lock-Box Accounts.
     (h) Performance of Duties. The Seller will perform, and will cause each
Originator and Subsidiary and the Collection Agent (if an Affiliate) to perform,
its respective duties or obligations in accordance with the provisions of each
of the Transaction Documents. The Seller (at its expense) will, and will cause
each Originator to, (i) fully and timely perform in all material respects all
agreements required to be observed by it in connection with each Receivable,
(ii) comply in all material respects with the Credit and Collection Policy, and
(iii) refrain from any action that may impair the rights of the Agent or the
Purchasers in the Receivables, the Related Security, Collections, Purchase
Agreement or Lock-Box Accounts.
     (i) Payments on Receivables, Accounts. The Seller will, and will cause each
Originator to at all times instruct its Obligors to deliver payments on the
Receivables to a Lock-Box Account. If any such payments or other Collections are
received by the Seller or an Originator, it shall hold such payments in trust
for the benefit of the Agent, the Purchaser Agents and the Purchasers and
promptly (but in any event within two Business Days after receipt) remit such
funds into a Lock-Box Account. The Seller will cause each Lock-Box Bank to
comply with the terms of each applicable Lock-Box Letter. The Seller will not
permit the funds of any Affiliate to be deposited into any Lock-Box Account. If
such funds are nevertheless deposited into any Lock-Box Account, the Seller will
promptly identify such funds for segregation. The Seller will not, and will not
permit any Collection Agent or other Person to, commingle Collections or other
funds to which the Agent, any Purchaser Agent or any Purchaser is entitled with
any other funds.

-18-



--------------------------------------------------------------------------------



 



The Seller shall only add, and shall only permit an Originator to add, a
Lock-Box Bank, Lock-Box, or Lock-Box Account to those listed on Exhibit F if the
Agent has received notice of such addition, a copy of any new Lock-Box Agreement
and an executed and acknowledged copy of a Lock-Box Letter substantially in the
form of Exhibit F (with such changes as are acceptable to the Agent) from any
new Lock-Box Bank. The Seller shall only terminate a Lock-Box Bank or Lock-Box,
or close a Lock-Box Account, upon 30 days advance notice to the Agent.
     (j) Sales and Adverse Claims Relating to Receivables. Except as otherwise
provided herein, the Seller will not, and will not permit any Originator to, (by
operation of law or otherwise) dispose of or otherwise transfer, or create or
suffer to exist any Adverse Claim upon, any Receivable or any proceeds thereof.
     (k) Change in Business or Credit and Collection Policy. The Seller will not
make any material adverse change in the character of its business and will not,
and will not permit any Originator to, make any material adverse change to the
Credit and Collection Policy.
     (l) Certain Agreements. The Seller shall not (and shall not permit any
Originator to) amend, modify, waive, revoke or terminate any Transaction
Document to which it is a party or any provision of Seller’s certificate of
incorporation or by-laws and shall comply with each of the covenants and
agreements set forth in its certificate of incorporation, including without
limitation the covenants set forth in section 7 thereof.
     (m) Other Business. The Seller shall not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents, (ii) create,
incur or permit to exist any indebtedness of any kind (or cause or permit to be
issued for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement and the Subordinated Note, or (iii) form any
Subsidiary or make any investments in any other Person; provided, however, that
the Seller may incur minimal obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits and
maintenance of legal status).
Article VI
Indemnification
     Section 6.1. Indemnities by the Seller. Without limiting any other rights
any Person may have hereunder or under applicable law, the Seller hereby
indemnifies and holds harmless, on an after-Tax basis, the Agent, each Purchaser
Agent and each Purchaser and their respective officers, directors, agents and
employees (each an “Indemnified Party") from and against any and all damages,
losses, claims, liabilities, penalties, Taxes, costs and reasonable expenses
(including reasonable attorneys’ fees and court costs) (all of the foregoing
collectively, the “Indemnified Losses") at any time imposed on or incurred by
any Indemnified Party arising out of or otherwise relating to any Transaction
Document, the transactions contemplated thereby or any action taken or omitted
by any of the Indemnified Parties (including any action taken by the Agent as
attorney-in-fact for the Seller pursuant to Section 3.5(b)), whether arising by
reason of the acts to be performed by the Seller hereunder or otherwise,
excluding only Indemnified Losses to the extent (a) a final judgment of a court
of competent jurisdiction holds such Indemnified

-19-



--------------------------------------------------------------------------------



 



Losses resulted solely from gross negligence or willful misconduct of the
Indemnified Party seeking indemnification, (b) solely due to the credit risk of
the Obligor for uncollectible Receivables or (c) such Indemnified Losses include
Taxes on, or measured by, the overall net income of the Agent, any Purchaser
Agent or any Purchaser computed in accordance with the Intended Tax
Characterization. Without limiting the foregoing indemnification, but subject to
the limitations set forth in clauses (a), (b) and (c) of the previous sentence,
the Seller shall indemnify each Indemnified Party for Indemnified Losses
relating to or resulting from:
     (i) any representation or warranty made by the Seller, any Originator or
the Collection Agent (or any employee or agent of the Seller, the Originator or
the Collection Agent) under or in connection with this Agreement, any Periodic
Report or any other information or report delivered by the Seller, any
Originator or the Collection Agent pursuant hereto, which shall have been false
or incorrect in any material respect when made or deemed made;
     (ii) the failure by the Seller, any Originator, or the Collection Agent to
comply with any applicable law, rule or regulation related to any Receivable, or
the nonconformity of any Receivable with any such applicable law, rule or
regulation;
     (iii) any commingling of funds to which the Agent, any Purchaser Agent or
any Purchaser is entitled hereunder with any other funds;
     (iv) any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Letter;
     (v) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable, or
any other claim resulting from the sale or lease of goods or the rendering of
services related to such Receivable or the furnishing or failure to furnish any
such goods or services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;
     (vi) any failure of the Seller or any Originator, or any Affiliate of any
thereof, to perform its duties or obligations in accordance with the provisions
of this Agreement or any other Transaction Document to which such Person is a
party (as a Collection Agent or otherwise);
     (vii) any action taken by the Agent as attorney-in-fact for the Seller
pursuant to Section 3.5(b);
     (viii) any environmental liability claim, products liability claim or
personal injury or property damage suit or other similar or related claim or
action of whatever sort, arising out of or in connection with any Receivable or
any other suit, claim or action of whatever sort relating to any of the
Transaction Documents; or

-20-



--------------------------------------------------------------------------------



 



     (ix) any inability to enforce any judgment rendered in the United States
against any Obligor of any Foreign Receivable in such Obligor’s country of
domicile in respect of any Foreign Receivable without reexamination or
relitigation of the matters adjudicated upon, or any inability to obtain any
judgment in or utilize the court or other adjudication system of, any foreign
jurisdiction in which such an Obligor may be located, except, in each case, to
the extent the applicable Foreign Receivable is uncollectible on account of the
insolvency or bankruptcy of such Obligor or its financial inability to pay.
     Section 6.2. Increased Cost and Reduced Return. If the adoption after the
date hereof of any applicable law, rule or regulation, or any change therein
after the date hereof, or any change in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Funding Source, the Agent, any
Purchaser Agent or any Purchaser (collectively, the “Funding Parties") with any
request or directive (whether or not having the force of law) after the date
hereof of any such Governmental Authority (a “Regulatory Change") (a) subjects
any Funding Party to any charge or withholding on or in connection with a
Funding Agreement or this Agreement (collectively, the “Funding Documents") or
any Receivable, (b) changes the basis of taxation of payments to any of the
Funding Parties of any amounts payable under any of the Funding Documents
(except for changes in the rate of Tax on the overall net income of such Funding
Party), (c) imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or any credit extended by, any of the
Funding Parties, (d) has the effect of reducing the rate of return on such
Funding Party’s capital to a level below that which such Funding Party could
have achieved but for such adoption, change or compliance (taking into
consideration such Funding Party’s policies concerning capital adequacy) or
(e) imposes any other condition, and the result of any of the foregoing is
(x) to impose a cost on, or increase the cost to, any Funding Party of its
commitment under any Funding Document or of purchasing, maintaining or funding
any interest acquired under any Funding Document, (y) to reduce the amount of
any sum received or receivable by, or to reduce the rate of return of, any
Funding Party under any Funding Document or (z) to require any payment
calculated by reference to the amount of interests held or amounts received by
it hereunder, then, upon demand by the Agent or the applicable Purchaser Agent,
the Seller shall pay to the Agent (with respect to amounts owed to it) or the
applicable Purchaser Agent (with respect to amounts owed to it or any Purchaser
in its Purchaser Group) for the account of the Person such additional amounts as
will compensate the Agent, such Purchaser Agent or such Purchaser (or, in the
case of any Conduit Purchaser, will enable such Conduit Purchaser to compensate
any Funding Source) for such increased cost or reduction. Without limiting the
foregoing, the Seller acknowledges and agrees that the fees and other amounts
payable by the Seller to the Purchasers and the Agent have been negotiated on
the basis that the unused portion of each Liquidity Provider’s Commitment is
treated as a “short term commitment” for which there is no regulatory capital
requirement. If any Liquidity Provider determines it is required to maintain
capital against its Unused Commitment (or any Purchaser is required to maintain
capital against its Investment) in excess of the amount of capital it would be
required to maintain against a funded loan in the same amount, such Purchaser
shall be entitled to compensation under this Section 6.2.

-21-



--------------------------------------------------------------------------------



 



     Section 6.3. Other Costs and Expenses. The Seller shall pay to the Agent or
the applicable Purchaser Agent on demand all reasonable costs and expenses in
connection with (a) the preparation, execution, delivery and administration
(including amendments of any provision) of the Transaction Documents, (b) the
sale of the Sold Interest, (c) the perfection of the Agent’s rights in the
Receivables and Collections, (d) the enforcement by the Agent, any Purchaser
Agent or the Purchasers of the obligations of the Seller under the Transaction
Documents or of any Obligor under a Receivable and (e) the maintenance by the
Agent of the Lock-Boxes and Lock-Box Accounts, including reasonable fees, costs
and expenses of legal counsel for the Agent and each Purchaser Agent relating to
any of the foregoing or to advising the Agent, any Purchaser Agent and any
Funding Source about its rights and remedies under any Transaction Document or
any related Funding Agreement and all costs and expenses (including reasonable
counsel fees and expenses) of the Agent, each Purchaser and each Funding Source
in connection with the enforcement of the Transaction Documents or any Funding
Agreement and in connection with the administration of the Transaction Documents
following a Termination Event. The Seller shall reimburse each Conduit Purchaser
for any amounts such Conduit Purchaser must pay to any Funding Source pursuant
to the related Liquidity Agreement on account of any Tax. The Seller shall
reimburse each Conduit Purchaser on demand for all other reasonable costs and
expenses incurred by such Conduit Purchaser or any shareholder of such Conduit
Purchaser in connection with the Transaction Documents or the transactions
contemplated thereby, including the reasonable cost of auditing the Seller, any
Originator or the Collection Agent’s books by certified public accountants, the
cost of the Ratings and the reasonable fees and out-of-pocket expenses of
counsel of the Agent, such Conduit Purchaser or any shareholder, or
administrator, of such Conduit Purchaser for advice relating to such Conduit
Purchaser’s operation.
     Section 6.4. Withholding Taxes. (a) All payments made by the Seller
hereunder shall be made without regard to any required withholding for or on
account of any present or future taxes (other than overall net income taxes on
the recipient). If any such withholding is so required, the Seller shall make
the withholding, pay the amount withheld to the appropriate authority before
penalties attach thereto or interest accrues thereon and pay such additional
amount as may be necessary to ensure that the net amount actually received by
each Purchaser, Purchaser Agent and the Agent free and clear of such taxes
(including such taxes on such additional amount) is equal to the amount that
Purchaser, Purchaser Agent or the Agent (as the case may be) would have received
had such withholding not been made. If the Agent, any Purchaser Agent or any
Purchaser pays any such taxes, penalties or interest, to the extent the Agent,
any Purchaser Agent or such Purchaser has not previously been reimbursed, the
Seller shall reimburse the Agent, any Purchaser Agent or such Purchaser for that
payment on demand. If the Seller pays any such taxes, penalties or interest, it
shall deliver official tax receipts evidencing that payment or certified copies
thereof to the Purchaser or Agent on whose account such withholding was made
(with a copy to the Agent if not the recipient of the original) on or before the
thirtieth day after payment. If the Seller pays any tax, penalty or interest
that ultimately is determined not to be properly payable under this
Section 6.4(a), the applicable Purchaser or the Agent shall reimburse the Seller
for such amount upon receipt of evidence satisfactory to such Purchaser or the
Agent that such amount was not properly payable.

-22-



--------------------------------------------------------------------------------



 



     (b) Before the first date on which any amount is payable hereunder for the
account of any Purchaser not incorporated under the laws of the USA such
Purchaser shall deliver to the Seller and the Agent each two (2) duly completed
copies of United States Internal Revenue Service Form W-8BEN or 8-WECI (or
successor applicable form) certifying that such Purchaser is entitled to receive
payments hereunder without deduction or withholding of any United States federal
income taxes. Each such Purchaser shall replace or update such forms when
necessary to maintain any applicable exemption and as requested by the Agent or
the Seller.
     (c) For any period with respect to which a Purchaser or the Agent has
failed to provide the Seller with the appropriate form, certificate or statement
described in clause (b) of this Section (other than if such failure is due to a
change in law occurring after the date of this Agreement), the Agent or such
Purchaser, as the case may be, shall not be entitled to the protections of
clause (a) of this Section.
     Section 6.5. Payments and Allocations. If any Person seeks compensation
pursuant to this Article VI, such Person shall deliver to the Seller and the
Agent a certificate setting forth the amount due to such Person, a description
of the circumstance giving rise thereto and the basis of the calculations of
such amount. The Seller shall pay to the Agent (with respect to amounts owed to
it) or the applicable Purchaser Agent (with respect to amounts owed to it or any
Purchaser in its Purchaser Group) for the account of such Person) the amount
shown as due on any such certificate within 15 Business Days after receipt of
the notice.
Article VII
Conditions Precedent
     Section 7.1. Conditions to Closing. This Agreement shall become effective
on the first date all conditions in this Section 7.1 are satisfied. On or before
such date, the Seller shall deliver to the Agent and each Purchaser Agent the
following documents in form, substance and quantity acceptable to the Agent and
each Purchaser Agent, as applicable:
     (a) A certificate of the Secretary of each of the Seller and the Initial
Collection Agent certifying (i) the resolutions of the Seller’s and the Initial
Collection Agent’s board of directors approving each Transaction Document to
which it is a party, (ii) the name, signature, and authority of each officer who
executes on the Seller’s or the Initial Collection Agent’s behalf a Transaction
Document (on which certificate the Agent and each Purchaser may conclusively
rely until a revised certificate is received), (iii) the Seller’s and the
Initial Collection Agent’s certificate or articles of incorporation certified by
the Secretary of State of its state of incorporation, (iv) a copy of the
Seller’s and the Initial Collection Agent’s by-laws and (v) good standing
certificates of each of the Seller and each Originator issued by the Secretaries
of State of the State where such Person is incorporated.
     (b) All instruments and other documents required, or deemed desirable by
the Agent, to perfect the Agent’s first priority interest in the Receivables,
the Related

-23-



--------------------------------------------------------------------------------



 



Security, the Collections, the Purchase Agreement and the Lock-Box Accounts in
all appropriate jurisdictions.
     (c) Executed copies of (i) all consents and authorizations necessary in
connection with the Transaction Documents (ii) all Lock-Box Letters and (iii) a
Periodic Report covering the month ended April 30, 2008.
     (d) Favorable opinions of counsel to the Seller and each Originator
covering such matters as the Agent or any Purchaser Agent may request.
     (e) Such other approvals, opinions or documents as the Agent or any
Purchaser Agent may request.
     (f) All legal matters related to the Purchase are satisfactory to each
Purchaser Agent.
     Section 7.2. Conditions to Each Purchase. The obligation of each Related
Liquidity Provider to make any Purchase, and the right of the Seller to request
or accept any Purchase, are subject to the conditions (and each Purchase shall
evidence the Seller’s representation and warranty that clauses (a)-(e) of this
Section 7.2 have been satisfied and the Collection Agent’s representation and
warranty that clause (c) of this Section 7.2 has been satisfied) that on the
date of such Purchase before and after giving effect to the Purchase:
     (a) no Potential Termination Event (or in the case of a Reinvestment
Purchase, a Termination Event) shall then exist or shall occur as a result of
the Purchase;
     (b) the Termination Date has not occurred;
     (c) after giving effect to the application of the proceeds of such
Purchase, (x) the outstanding Matured Aggregate Investment would not exceed the
Aggregate Commitment, (y) the outstanding Aggregate Investment would not exceed
the Purchase Limit, and (z) the sum of the Aggregate Investment plus the
Aggregate Reserves does not exceed the Net Receivable Balance;
     (d) the representations and warranties in Section 4.1 are true and correct
in all material respects on and as of such date (except to the extent such
representations and warranties relate solely to an earlier date and then are
true and correct as of such earlier date);
     (e) each of the Seller and each Originator is in full compliance with the
Transaction Documents (including all covenants and agreements in Article V); and
     (f) if such Purchase is an Incremental Purchase, the Seller shall have
delivered the relevant Incremental Purchase Request to the Agent and each
Purchaser Agent in accordance with Section 1.1(c).

-24-



--------------------------------------------------------------------------------



 



Nothing in this Section 7.2 limits the obligations of each Related Liquidity
Provider to its related Conduit Purchaser (including under the applicable
Liquidity Agreement).
Article VIII
The Agent
     Section 8.1. Appointment and Authorization. (a) Each Purchaser and each
Purchaser Agent hereby irrevocably designates and appoints PNC Bank, National
Association as the “Agent” under the Transaction Documents and authorizes the
Agent to take such actions and to exercise such powers as are delegated to the
Agent thereby and to exercise such other powers as are reasonably incidental
thereto. The Agent shall hold, in its name, for the benefit of each Purchaser,
the Purchase Interest of the Purchaser. The Agent shall not have any duties
other than those expressly set forth in the Transaction Documents or any
fiduciary relationship with any Purchaser, and no implied obligations or
liabilities shall be read into any Transaction Document, or otherwise exist,
against the Agent. The Agent does not assume, nor shall it be deemed to have
assumed, any obligation to, or relationship of trust or agency with, the Seller.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Agent ever be required to take any action which
exposes the Agent to personal liability or which is contrary to the provision of
any Transaction Document or applicable law.
     (b) Each Purchaser hereby irrevocably designates and appoints the
respective institution identified on the applicable signature page hereto (as
applicable) as its Purchaser Agent hereunder, and each authorizes such Purchaser
Agent to take such action on its behalf under the provisions of this Agreement
and to exercise such powers and perform such duties as are expressly delegated
to such Purchaser Agent by the terms of this Agreement, if any, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Purchaser Agent shall
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Purchaser or other Purchaser Agent or the
Agent, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of such Purchaser Agent shall be read
into this Agreement or otherwise exist against such Purchaser Agent.
     (c) Except as otherwise specifically provided in this Agreement, the
provisions of this Article VIII are solely for the benefit of the Purchaser
Agents, the Agent and the Purchasers, and none of the Seller or any Collection
Agent shall have any rights as a third-party beneficiary or otherwise under any
of the provisions of this Article VIII, except that this Article VIII shall not
affect any obligations which any Purchaser Agent, the Agent or the Purchaser may
have to the Seller or any Collection Agent under the other provisions of this
Agreement. Furthermore, no Purchaser shall have any rights as a third-party
beneficiary or otherwise under any of the provisions hereof in respect of a
Purchaser Agent which is not the Purchaser Agent for such Purchaser.
     (d) In performing its functions and duties hereunder, the Agent shall act
solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or Collection

-25-



--------------------------------------------------------------------------------



 



Agent or any of their successors and assigns. In performing its functions and
duties hereunder, each Purchaser Agent shall act solely as the agent of its
respective Purchaser and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for the Seller, any
Collection Agent, any other Purchaser, any other Purchaser Agent or the Agent,
or any of their respective successors and assigns.
     Section 8.2. Delegation of Duties. The Agent may execute any of its duties
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
     Section 8.3. Exculpatory Provisions. None of the Agent, any Purchaser Agent
or any of their respective directors, officers, agents or employees shall be
liable for any action taken or omitted (i) with the consent or at the direction
of the Instructing Group or (ii) in the absence of such Person’s gross
negligence or willful misconduct. Neither the Agent nor any Purchaser Agent
shall be responsible to any Purchaser or other Person for (i) any recitals,
representations, warranties or other statements made by the Seller, any
Originator or any of their Affiliates, (ii) the value, validity, effectiveness,
genuineness, enforceability or sufficiency of any Transaction Document,
(iii) any failure of the Seller, any Originator or any of their Affiliates to
perform any obligation or (iv) the satisfaction of any condition specified in
Article VII. Neither the Agent nor any Purchaser Agent shall not have any
obligation to any Purchaser to ascertain or inquire about the observance or
performance of any agreement contained in any Transaction Document or to inspect
the properties, books or records of the Seller, any Originator or any of their
Affiliates.
     Section 8.4. Reliance by Agent. (a) Each Purchaser Agent and the Agent
shall in all cases be entitled to rely, and shall be fully protected in relying,
upon any document, other writing or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person and upon
advice and statements of legal counsel (including counsel to the Seller),
independent accountants and other experts selected by the Agent. Each Purchaser
Agent and the Agent shall in all cases be fully justified in failing or refusing
to take any action under any Transaction Document unless it shall first receive
such advice or concurrence of the Purchasers, and assurance of its
indemnification, as it deems appropriate.
     (b) The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Purchasers or the Purchaser Agents, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all Purchasers, the Agent
and Purchaser Agents.
     (c) For each Purchaser Group, 66-2/3% of the Commitments represented by
such Purchaser Group (each, a “Voting Block”), shall be required to request or
direct the applicable Purchaser Agent to take action, or refrain from taking
action, under this Agreement on behalf of such Purchasers. Such Purchaser Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement in accordance with a request of its appropriate Voting
Block, and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of such Purchaser Agent’s Purchasers.

-26-



--------------------------------------------------------------------------------



 



     (d) Unless otherwise advised in writing by a Purchaser Agent or by any
Purchaser on whose behalf such Purchaser Agent is purportedly acting, each party
to this Agreement may assume that (i) such Purchaser Agent is acting for the
benefit of each of the Purchasers in respect of which such Purchaser Agent is
identified as being the “Purchaser Agent” in the definition of “Purchaser Agent”
hereto, as well as for the benefit of each assignee or other transferee from any
such Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each initial Purchaser (or, with the
consent of all other Purchasers then existing, any other Purchasers) shall have
the right to designate a new Purchaser Agent (which may be itself) to act on its
behalf and on behalf of its assignees and transferees for purposes of this
Agreement by giving to the Agent written notice thereof signed by such
Purchaser(s) and the newly designated Purchaser Agent. Such notice shall be
effective when receipt thereof is acknowledged by the Agent, which
acknowledgment the Agent shall not unreasonably delay giving, and thereafter the
party named as such therein shall be Purchaser Agent for such Purchaser under
this Agreement. Each Purchaser Agent and its Purchaser(s) shall agree amongst
themselves as to the circumstances and procedures for removal and resignation of
such Purchaser Agent.
     Section 8.5. Assumed Payments. Unless the Agent shall have received notice
from the applicable Purchaser Agent before the date of any Incremental Purchase
that the applicable Purchaser Group will not make available to the Agent (in the
case of an Incremental Purchase) the amount it is scheduled to remit as part of
such Incremental Purchase, the Agent may assume such Purchaser has made such
amount available to the Agent when due (an “Assumed Payment”) and, in reliance
upon such assumption, the Agent may (but shall have no obligation to) make
available such amount to the appropriate Person. If and to the extent that any
Purchaser shall not have made its Assumed Payment available to the Agent, such
Purchaser and the Seller hereby agrees to pay the Agent forthwith on demand such
unpaid portion of such Assumed Payment up to the amount of funds actually paid
by the Agent, together with interest thereon for each day from the date of such
payment by the Agent until the date the requisite amount is repaid to the Agent,
at a rate per annum equal to the Federal Funds Rate plus 2%.
     Section 8.6. Notice of Termination Events. Neither any Purchaser Agent nor
the Agent shall be deemed to have knowledge or notice of the occurrence of any
Potential Termination Event unless the Agent or such Purchaser Agent has
received notice from any Purchaser or the Seller stating that a Potential
Termination Event has occurred hereunder and describing such Potential
Termination Event. In the event that the Agent receives such a notice, it shall
promptly give notice thereof to each Purchaser Agent whereupon each Purchaser
Agent shall promptly give notice thereof to its Purchasers. In the event that a
Purchaser Agent receives such a notice (other than from the Agent), it shall
promptly give notice thereof to the Agent. The Agent shall take such action
concerning a Potential Termination Event as may be directed by the Instructing
Group (or, if otherwise required for such action, all of the Purchasers), but
until the Agent receives such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, as the Agent
deems advisable and in the best interests of the Purchasers and Purchaser
Agents.

-27-



--------------------------------------------------------------------------------



 



     Section 8.7. Non-Reliance on Agent, Purchaser Agents and Other Purchasers.
Each Purchaser expressly acknowledges that none of the Agent, the Purchaser
Agents or any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Agent or any Purchaser Agent hereafter taken, including
any review of the affairs of the Seller or any Originator, shall be deemed to
constitute any representation or warranty by the Agent or such Purchaser Agent,
as applicable. Each Purchaser represents and warrants to the Agent and the
Purchaser Agents that, independently and without reliance upon the Agent,
Purchaser Agents or any other Purchaser and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller,
the AMETEK Entities, any Originator, and the Receivables and its own decision to
enter into this Agreement and to take, or omit, action under any Transaction
Document. The Agent shall deliver each month to any Purchaser Agent that so
requests a copy of the Periodic Report(s) received covering the preceding
calendar month. Except for items specifically required to be delivered
hereunder, the Agent shall not have any duty or responsibility to provide any
Purchaser Agent or Purchaser with any information concerning the Seller, any
Originator or any of their Affiliates that comes into the possession of the
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
     Section 8.8. Agents and Affiliates. Each of the Purchaser Agents, the
Purchasers and the Agent and their respective Affiliates may extend credit to,
accept deposits from and generally engage in any kind of banking, trust, debt,
entity or other business with the Seller, each Originator or any of their
Affiliates and PNC may exercise or refrain from exercising its rights and powers
as if it were not the Agent. With respect to the acquisition of the Receivables
pursuant to this Agreement, each of the Purchaser Agents and the Agents shall
have the same rights and powers under this Agreement as any Purchaser and may
exercise the same as though it were not such an agent, and the terms “Purchaser”
and “Purchasers” shall include each of the Purchaser Agents and the Agent in
their individual capacities.
     Section 8.9. Indemnification. Each Purchaser Group shall indemnify and hold
harmless the Agent and its officers, directors, employees, representatives and
agents (to the extent not reimbursed by the Seller or the Originators and
without limiting the obligation of the Seller or the Originators to do so),
ratably in accordance with its Ratable Share from and against any and all
liabilities, obligations, losses, damages, penalties, judgments, settlements,
costs, expenses and disbursements of any kind whatsoever (including in
connection with any investigative or threatened proceeding, whether or not the
Agent or such Person shall be designated a party thereto) that may at any time
be imposed on, incurred by or asserted against the Agent or such Person as a
result of, or related to, any of the transactions contemplated by the
Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the gross negligence or willful misconduct of the Agent or such Person as
finally determined by a court of competent jurisdiction).

-28-



--------------------------------------------------------------------------------



 



     Section 8.10. Successor Agent. The Agent may, upon at least five
(5) Business Days notice to the Seller, each Purchaser Agent and each Purchaser,
resign as Agent. Such resignation shall not become effective until a successor
agent is appointed by an Instructing Group and has accepted such appointment.
Upon such acceptance of its appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations under the Transaction Documents. After any retiring
Agent’s resignation hereunder, the provisions of Article VI and this
Article VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Agent. The Instructing Group hereby appoints PNC
Bank, National Association as successor Agent and PNC Bank, National Association
hereby accepts such appointment.
Article IX
Miscellaneous
     Section 9.1. Termination. Each Conduit Purchaser shall cease to be a party
hereto when the Termination Date has occurred, such Conduit Purchaser holds no
Investment and all amounts payable to it hereunder have been indefeasibly paid
in full. This Agreement shall terminate following the Termination Date when no
Investment is held by a Purchaser and all other amounts payable hereunder have
been indefeasibly paid in full, but the rights and remedies of the Agent, each
Purchaser Agent and each Purchaser under Article VI and Section 8.9 shall
survive such termination.
     Section 9.2. Notices. Unless otherwise specified, all notices and other
communications hereunder shall be in writing (including by email transmission,
telecopier or other facsimile communication), given to the appropriate Person at
its email address, address or telecopy number set forth on the signature pages
hereof or at such other email address, address or telecopy number as such Person
may specify, and effective when received at the address specified by such
Person. The number of days for any advance notice required hereunder may be
waived (orally or in writing) by the Person receiving such notice and, in the
case of notices to the Agent, the consent of each Person to which the Agent or
such Purchaser Agent is required to forward such notice.
     Section 9.3. Payments and Computations. Notwithstanding anything herein to
the contrary, any amounts to be paid or transferred by the Seller or the
Collection Agent to, or for the benefit of, any Purchaser or any other Person
shall be paid or transferred to the relevant Purchaser Agent (for the benefit of
such Purchaser or other Person). Such payments shall be made to the relevant
Purchaser Agent Account. The Agent or appropriate Purchaser Agent shall promptly
(and, if reasonably practicable, on the day it receives such amounts) forward
each such amount to the Person entitled thereto and such Person shall apply the
amount in accordance herewith. All amounts to be paid or deposited hereunder
shall be paid or transferred on the day when due in immediately available
Dollars (and, if due from the Seller or Collection Agent, by 1:00 p.m. (Chicago
time), with amounts received after such time being deemed paid on the Business
Day following such receipt). The Seller hereby authorizes the Agent to debit the
Seller Account for application to any amounts owed by the Seller hereunder. The
Seller shall, to the extent permitted by law, pay to the Agent or the
appropriate Purchaser Agent upon demand, for

-29-



--------------------------------------------------------------------------------



 



the account of the applicable Person, interest on all amounts not paid or
transferred by the Seller or the Collection Agent when due hereunder at a rate
equal to the Prime Rate plus 2%, calculated from the date any such amount became
due until the date paid in full. Any payment or other transfer of funds
scheduled to be made on a day that is not a Business Day shall be made on the
next Business Day, and any CP Funding Costs, Discount Rate or interest rate
accruing on such amount to be paid or transferred shall continue to accrue to
such next Business Day. All computations of interest, fees, CP Funding Costs and
Discount shall be calculated for the actual days elapsed based on a 360 day
year.
     Section 9.4. Sharing of Recoveries. Each Purchaser agrees that if it
receives any recovery, through set-off, judicial action or otherwise, on any
amount payable or recoverable hereunder in a greater proportion than should have
been received hereunder or otherwise inconsistent with the provisions hereof,
then the recipient of such recovery shall purchase for cash an interest in
amounts owing to the other Purchasers (as return of Investment or otherwise),
without representation or warranty except for the representation and warranty
that such interest is being sold by each such other Purchaser free and clear of
any Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchasers in such
recovery (as if such recovery were distributed pursuant to Section 2.3). If all
or any portion of such amount is thereafter recovered from the recipient, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.
     Section 9.5. Right of Setoff. During a Termination Event, each Purchaser is
hereby authorized (in addition to any other rights it may have) to setoff,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by such Purchaser (including by any branches or agencies of such
Purchaser) to, or for the account of, the Seller against amounts owing by the
Seller hereunder (even if contingent or unmatured).
     Section 9.6. Amendments. Except as otherwise expressly provided herein, no
amendment or waiver hereof shall be effective unless signed by the Seller, the
Agent and the Instructing Group. In addition, no amendment of any Transaction
Document shall, without the consent of (a) all the Purchasers, (i) extend the
Termination Date or the date of any payment or transfer of Collections by the
Seller to the Collection Agent or by the Collection Agent to the Agent or any
Purchaser Agent, (ii) reduce the rate or extend the time of payment of Discount
for any Eurodollar Tranche or Prime Tranche, (iii) reduce or extend the time of
payment of any fee payable to the Related Liquidity Providers, (iv) except as
provided herein, release, transfer or modify any Related Liquidity Provider’s
Purchase Interest or change any Commitment, (v) amend the definition of
Instructing Group, Termination Event or Section 1.1, 1.2, 1.5, 1.7(a), 2.1, 2.2,
2.3, 7.2 or 9.6, Article VI, Section 2.1 of the Liquidity Agreement, or any
provision of the Limited Guaranty or any obligation of the Originator
thereunder, (vi) consent to the assignment or transfer by the Seller or any
Originator of any interest in the Receivables other than transfers under the
Transaction Documents or permit any Originator to transfer any of its
obligations under any Transaction Document except as expressly contemplated by
the terms of the Transaction Documents, or (vii) amend any defined term relevant
to the restrictions in clauses (i) through (vi) in a manner which would
circumvent the intention of such restrictions or (b) the Agent and each affected
Purchaser Agent, amend any provision hereof if the effect thereof

-30-



--------------------------------------------------------------------------------



 



is to affect the indemnities to, or the rights or duties of, the Agent or any
Purchaser Agent or to reduce any fee payable for the Agent’s or such Purchaser
Agent’s own account. Notwithstanding the foregoing, the amount of any fee or
other payment due and payable from the Seller or the Collection Agent to the
Agent (for its own account), any Purchaser Agent or any Purchaser may be changed
or otherwise adjusted solely with the consent of the Seller and the party to
which such payment is payable. Any amendment hereof shall apply to each
Purchaser equally and shall be binding upon the Seller, the Purchaser Agents,
the Purchasers and the Agent.
     Section 9.7. Waivers. No failure or delay of the Agent, any Purchaser Agent
or any Purchaser in exercising any power, right, privilege or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right, privilege or remedy preclude any other or further
exercise thereof or the exercise of any other power, right, privilege or remedy.
Any waiver hereof shall be effective only in the specific instance and for the
specific purpose for which such waiver was given. After any waiver, the Seller,
the Purchasers, the Purchaser Agents and the Agent shall be restored to their
former position and rights and any Potential Termination Event waived shall be
deemed to be cured and not continuing, but no such waiver shall extend to (or
impair any right consequent upon) any subsequent or other Potential Termination
Event. Any additional Discount that has accrued after a Termination Event before
the execution of a waiver thereof, solely as a result of the occurrence of such
Termination Event, may be waived by the Agent or related Purchaser Agent at the
direction of the Purchaser entitled thereto.
     Section 9.8. Successors and Assigns; Participations; Assignments.
     (a) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Except as otherwise provided herein, the Seller may not assign or
transfer any of its rights or delegate any of its duties without obtaining the
prior consent of the Agent, the Purchaser Agent and the Purchasers.
     (b) Participations. Upon the consent of the Seller (which consent shall not
be unreasonably withheld) any Purchaser may sell to one or more Persons (each a
“Participant”) participating interests in the interests of such Purchaser
hereunder and under the Liquidity Agreement. Such Purchaser shall remain solely
responsible for performing its obligations hereunder, and the Seller, each
Purchaser Agent and the Agent shall continue to deal solely and directly with
such Purchaser in connection with such Purchaser’s rights and obligations
hereunder and under the Liquidity Agreement. Each Participant shall be entitled
to the benefits of Article VI and shall have the right of setoff through its
participation in amounts owing hereunder to the same extent as if it were a
Purchaser hereunder and under the Liquidity Agreement, which right of setoff is
subject to such Participant’s obligation to share with the Purchasers as
provided in Section 9.4. A Purchaser shall not agree with a Participant to
restrict such Purchaser’s right to agree to any amendment hereto or to the
Liquidity Agreement, except amendments described in clause (a) of Section 9.6.
     (c) Assignments by Liquidity Providers. Upon the consent of the Seller
(which consent shall not be unreasonably withheld) any Related Liquidity
Provider may assign to one or more Persons (“Purchasing Liquidity Providers”),
acceptable to the relevant Purchaser Agent, any

-31-



--------------------------------------------------------------------------------



 



portion of its Commitment as a Liquidity Provider hereunder and under the
Liquidity Agreement and Purchase Interest pursuant to a supplement hereto and to
the Liquidity Agreement (a “Transfer Supplement”) in form satisfactory to the
relevant Purchaser Agent executed by each such Purchasing Liquidity Provider,
such selling Related Liquidity Provider and the Agent. Any such assignment by a
Liquidity Provider must be for an amount of at least Five Million Dollars. Each
Purchasing Liquidity Provider shall pay a fee of Three Thousand Dollars to its
Purchaser Agent. Any partial assignment shall be an assignment of an identical
percentage of such selling Liquidity Provider’s Investment and its Commitment as
a Liquidity Provider hereunder and under its Liquidity Agreement. Upon the
execution and delivery to the relevant Purchaser Agent of the Transfer
Supplement and payment by the Purchasing Liquidity Provider to the selling
Related Liquidity Provider of the agreed purchase price, such selling Related
Liquidity Provider shall be released from its obligations hereunder and under
the Liquidity Agreement to the extent of such assignment and such Purchasing
Liquidity Provider shall for all purposes be a Related Liquidity Provider party
hereto and shall have all the rights and obligations of a Related Liquidity
Provider hereunder to the same extent as if it were an original party hereto and
to the Liquidity Agreement with a Commitment as a Related Liquidity Provider,
any Investment and any related Assigned Settlement described in the Transfer
Supplement.
     (d) Replaceable Liquidity Providers. If any Related Liquidity Provider (a
“Replaceable Liquidity Provider”) shall (i) petition the Seller for any amounts
under Section 6.2 or (ii) have a short-term debt rating lower than the “A-1” by
S&P and “P-1” by Moody’s (unless such Related Liquidity Provider is also the
Purchaser Agent), the Seller or applicable Conduit Purchaser may designate a
replacement financial institution (a “Replacement Related Liquidity Provider”)
acceptable to both the relevant Purchaser Agent and the Seller, to which such
Replaceable Related Liquidity Provider shall, subject to its receipt of an
amount equal to its Investment, any related Assigned Settlement, and accrued
Discount and fees thereon (plus, from the Seller, any Early Payment Fee that
would have been payable if such transferred Investment had been paid on such
date) and all amounts payable under Section 6.2, promptly assign all of its
rights, obligations and Related Liquidity Provider Commitment hereunder and
under the Liquidity Agreement, together with all of its Purchase Interest, and
any related Assigned Settlement, to the Replacement Liquidity Provider in
accordance with Section 9.8(c).
     (e) Assignment by Conduit Purchasers. Each party hereto agrees and consents
(i) to each Conduit Purchaser’s assignment, participation, grant of security
interests in or other transfers of any portion of or any of its beneficial
interest in, the Purchase Interest and the related Assigned Settlement and
(ii) to the complete assignment by such Conduit Purchaser of all of its rights
and obligations hereunder to any Person reasonably acceptable to Agent, and upon
such assignment such Conduit Purchaser shall be released from all obligations
and duties hereunder; provided, however, that a Conduit Purchaser may not,
without the prior consent of its Related Liquidity Providers, transfer any of
its rights under the related Liquidity Agreement to cause its Related Liquidity
Providers to purchase the Purchaser Interest of such Conduit Purchaser and the
Assigned Settlement unless the assignee (i) is a corporation whose principal
business is the purchase of assets similar to the Receivables, (ii) has the
related Purchaser Agent as its administrative agent and (iii) issues commercial
paper with credit ratings substantially comparable to the then current ratings
of such Conduit Purchaser. Each new Conduit Purchaser shall pay a fee of Three
Thousand Dollars to the Agent. Each Conduit Purchaser shall notify the

-32-



--------------------------------------------------------------------------------



 



Seller prior to any such assignment and shall promptly notify each other party
hereto of any such assignment. Upon such an assignment of any portion of a
Conduit Purchaser’s Purchase Interest and the related Assigned Settlement and
the payment to the Agent of the fee specified above, the assignee shall have all
of the rights of such Conduit Purchaser hereunder relate to such Purchase
Interest and related Assigned Settlement.
     (f) Opinions of Counsel. If required by the Agent or such Purchaser Agent
or to maintain the Ratings, each Transfer Supplement must be accompanied by an
opinion of counsel of the assignee as to such matters as the Agent may
reasonably request. It is expressly understood that any costs or expenses
relating to such opinions shall not be for the account of or an expense of the
Seller or any Originator.
     Section 9.9. Intended Tax Characterization. It is the intention of the
parties hereto that, for the purposes of all Taxes, the transactions
contemplated hereby shall be treated as a loan by the Purchasers (through the
Agent) to the Seller that is secured by the Receivables (the “Intended Tax
Characterization”). The parties hereto agree to report and otherwise to act for
the purposes of all Taxes in a manner consistent with the Intended Tax
Characterization. As provided in Section 5.1(g), the Seller hereby grants to the
Agent, for the ratable benefit of the Purchasers, a security interest in all
Receivables, Related Security and Collections to secure the payment of all
amounts other than Investment owing hereunder and (to the extent of the Sold
Interest) to secure the repayment of all Investment.
     Section 9.10. Confidentiality. The parties hereto agree to hold the
Transaction Documents or any other confidential or proprietary information
received in connection therewith in confidence and agree not to provide any
Person with copies of any Transaction Document or such other confidential or
proprietary information other than to (i) any officers, directors, members,
managers, employees or outside accountants, auditors or attorneys thereof,
(ii) any prospective or actual assignee or participant which (in each case) has
signed a confidentiality agreement substantially in the form of the
confidentiality agreement signed by the Agent prior to the date hereof,
(iii) any rating agency, (iv) any surety, guarantor or credit or liquidity
enhancer to the Agent, any Purchaser Agent or any Purchaser which (in each case)
has signed a confidentiality agreement substantially in the form of the
confidentiality agreement signed by the Agent prior to the date hereof,
(v) Conduit Purchaser’s administrator, management company, referral agents,
issuing agents or depositaries or CP Dealers and (vi) Governmental Authorities
with appropriate jurisdiction; provided, however, that nothing herein shall
prohibit the filing of this Agreement by AMETEK, Inc. with the Securities and
Exchange Commission. Notwithstanding the above stated obligations, provided that
the other parties hereto are given notice of the intended disclosure or use, the
parties hereto will not be liable for disclosure or use of such information
which such Person can establish by tangible evidence: (i) was required by law,
including pursuant to a valid subpoena or other legal process, (ii) was in such
Person’s possession or known to such Person prior to receipt (provided that the
source of such information was not bound by a confidentiality agreement with the
Seller or any Originator) or (iii) is or becomes known to the public through
disclosure in a printed publication (without breach of any of such Person’s
obligations hereunder).

-33-



--------------------------------------------------------------------------------



 



     Section 9.11. Agreement Not to Petition. Each party hereto agrees, for the
benefit of the holders of the privately or publicly placed indebtedness for
borrowed money for each Conduit Purchaser, not, prior to the date which is one
(1) year and one (1) day after the payment in full of all such indebtedness, to
acquiesce, petition or otherwise, directly or indirectly, invoke, or cause such
Conduit Purchaser to invoke, the process of any Governmental Authority for the
purpose of (a) commencing or sustaining a case against such Conduit Purchaser
under any federal or state bankruptcy, insolvency or similar law (including the
Federal Bankruptcy Code), (b) appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official for such Conduit
Purchaser, or any substantial part of its property, or (c) ordering the winding
up or liquidation of the affairs of such Conduit Purchaser. The provisions of
this Section 9.11 shall survive termination of this Agreement.
     Section 9.12. Excess Funds. Notwithstanding any provisions contained in
this Agreement to the contrary, no Conduit Purchaser shall, nor shall be
obligated to, pay any amount pursuant to this Agreement unless (i) such Conduit
Purchaser has received funds which may be used to make such payment and which
funds are not required to repay its commercial paper notes when due and (ii)
after giving effect to such payment, either (x) such Conduit Purchaser could
issue commercial paper notes to refinance all of its outstanding commercial
paper notes (assuming such outstanding commercial paper notes matured at such
time) in accordance with the program documents governing such Conduit
Purchaser’s securitization program or (y) all of such Conduit Purchaser’s
commercial paper notes are paid in full. Any amount which a Conduit Purchaser
does not pay pursuant to the operation of the preceding sentence shall not
constitute a claim (as defined in §101 of the United States Bankruptcy Code)
against or corporate obligation of such Conduit Purchaser for any such
insufficiency unless and until such Conduit Purchaser satisfies the provisions
of clauses (i) and (ii) above. The provisions of this Section 9.12 shall survive
the termination of this Agreement.
     Section 9.13. No Recourse. The obligations of each Conduit Purchaser, its
management company, its administrator and its referral agents (each a “Program
Administrator”) under any Transaction Document or other document (each, a
“Program Document”) to which a Program Administrator is a party are solely the
corporate obligations of such Program Administrator and no recourse shall be had
for such obligations against any Affiliate, director, officer, member, manager,
employee, attorney or agent of any Program Administrator.
     Section 9.14. Headings; Counterparts. Article and Section Headings in this
Agreement are for reference only and shall not affect the construction of this
Agreement. This Agreement may be executed by different parties on any number of
counterparts, each of which shall constitute an original and all of which, taken
together, shall constitute one and the same agreement.
     Section 9.15. Cumulative Rights and Severability. All rights and remedies
of the Purchasers, Purchaser Agents and Agent hereunder shall be cumulative and
non-exclusive of any rights or remedies such Persons have under law or
otherwise. Any provision hereof that is prohibited or unenforceable in any
jurisdiction shall, in such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and without affecting such provision in any other jurisdiction.

-34-



--------------------------------------------------------------------------------



 



     Section 9.16. Governing Law; Submission to Jurisdiction. This Agreement
shall be governed by, and construed in accordance with, the internal laws (and
not the law of conflicts) of the State of New York. The Seller hereby submits to
the nonexclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York state court sitting in New
York, New York for purposes of all legal proceedings arising out of, or relating
to, the Transaction Documents or the transactions contemplated thereby. The
Seller hereby irrevocably waives, to the fullest extent permitted by law, any
objection it may now or hereafter have to the venue of any such proceeding and
any claim that any such proceeding has been brought in an inconvenient forum.
Nothing in this Section 9.16 shall affect the right of the Agent or any
Purchaser to bring any action or proceeding against the Seller or its property
in the courts of other jurisdictions.
     Section 9.17. Waiver of Trial by Jury. To the extent permitted by
applicable law, each party hereto irrevocably waives all right of trial by jury
in any action, proceeding or counterclaim arising out of, or in connection with,
any transaction document or any matter arising thereunder.
     Section 9.18. Entire Agreement. The Transaction Documents constitute the
entire understanding of the parties thereto concerning the subject matter
thereof. Any previous or contemporaneous agreements, whether written or oral,
concerning such matters are superseded thereby.
     Section 9.19. Previously Delivered Opinions. The parties hereto hereby
acknowledge that the Seller has previously caused to be delivered to the Agent
and each Purchaser Agent those certain opinions of outside counsel to the Seller
and Originators addressing (i) customary “true sale” and “non-consolidation”
bankruptcy issues relating to the transactions contemplated by the Transaction
Documents, and (ii) the attachment, perfection and (based solely on UCC search
reports) priority of the transfer of Receivables and Collections contemplated by
Section 5.1(l) of the Original Agreement and the Purchase Agreement, each in
form and substance reasonably satisfactory to the Agent and the Purchaser Agent.

-35-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.

              PNC Bank, National Association, as the
        Agent   PNC Bank, National Association, as a
            Liquidity Provider
 
           
By:
  /s/ Kelly Birch   By:   /s/ Denise D. Killen
 
           
Title:
  Vice President   Title:   Senior Vice President

 
  Address:   PNC Bank, National   Address:   PNC Bank, National
 
      Association       Association
 
      One PNC Plaza, 26th Floor       One PNC Plaza, 26th Floor
 
      249 Fifth Avenue       249 Fifth Avenue
 
      Pittsburgh, Pennsylvania       Pittsburgh, Pennsylvania
 
      15222-2707       15222-2707
 
  Attention:   William Falcon   Attention:   William Falcon
 
  Telephone:   (412) 762-5442   Telephone:   (412) 762-5442
 
  Telecopy:   (412) 762-9184   Telecopy:   (412) 762-9184
 
  Email:   william.falcon@pnc.com   Email:   william.falcon@pnc.com
 
      pncconduitgroup@pnc.com       pncconduitgroup@pnc.com

S-1



--------------------------------------------------------------------------------



 



            Market Street Funding LLC,
      By:   /s/ Doris J. Hearn       Title:  Vice President   

 
  Address:   c/o AMACAR Group, L.L.C.
 
      6525 Morrison Boulevard
 
      Suite 318
 
 

Attention:   Charlotte, North Carolina
28211
Douglas K. Johnson
 
  Telephone:   (704) 365-0569
 
  Telecopy:   (704) 365-1362
 
  Email:    
 
       
 
          Purchase Limit: $100,000,000

S-2



--------------------------------------------------------------------------------



 



                      AMETEK Receivables Corp., as Seller
 
                    By:   /s/ John J. Molinelli               Title:   /s/
Executive Vice President and CFO          
 
      Address:   37 N. Valley Road
 
          Paoli, Pennsylvania 19301
 
      Attention:        
 
         
 
   
 
      Telephone:   (610)    
 
         
 
   
 
      Telecopy:   (610)    
 
         
 
   
 
      Email:        
 
               
 
                    AMETEK, Inc., as Initial Collection Agent
 
                    By:   /s/ Mark Pave               Title:   Director,
Assistant Treasurer
 
      Address:   37 N. Valley Road
 
          Paoli, Pennsylvania 19301
 
      Attention:        
 
         
 
   
 
      Telephone:   (610)    
 
         
 
   
 
      Telecopy:   (610)    
 
         
 
   
 
      Email:        
 
               

S-3



--------------------------------------------------------------------------------



 



          Consented and Agreed to:    
 
        ABN AMRO Bank N.V.    
 
       
By:
  /s/ Kristina Neville
 
   
Title:
  Vice President    
 
       
By:
Title:
  /s/ Tom Educate
 
Managing Director    
 
        Amsterdam Funding Corporation    
 
       
By:
Title:
  /s/ Jill Gordon
 
Vice President    

S-4



--------------------------------------------------------------------------------



 



Schedule I
Definitions
     The following terms have the meanings set forth, or referred to, below:
     “Adverse Claim” means, for any asset or property of a Person, a lien,
security interest, charge, mortgage, pledge, hypothecation, assignment or
encumbrance, or any other right or similar claim, in, of or on such asset or
property in favor of any other Person, except those created by the Transaction
Documents.
     “Affiliate” means, for any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person. For purposes of this definition, “control” means the power,
directly or indirectly, to either (i) vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors of a
Person or (ii) cause the direction of the management and policies of a Person.
     “Agent” is defined in the first paragraph hereof.
     “Agent’s Account” means the account designated to the Seller and the
Purchasers by the Agent.
     “Aggregate Commitment” means $102,000,000, as such amount may be reduced
pursuant to Section 1.6.
     “Aggregate Investment” means the sum of the Investments of all Purchasers.
     “Aggregate Reserve” means, at any time at which such amount is calculated,
the sum of the Discount Reserve, the Loss Reserve and the Dilution Reserve.
     “AMETEK Credit Agreement” means the Credit Agreement, dated as of
September 17, 2001 and amended and restated as of June 17, 2005, and further
amended and restated as of October 6, 2006, and amended by a First Amendment
dated as of June 29, 2007, among the Initial Collection Agent, as Borrower,
Various Lending Institutions party thereto, Bank of America, N.A., PNC Bank
National Association, SunTrust Bank and Wachovia Bank, N.A., as Syndication
Agents, Citizens Bank of Pennsylvania, as Documentation Agent, and JPMorgan
Chase Bank, N.A., as Administrative Agent, and J.P. Morgan Securities Inc., as
Lead Arranger and Bookrunner as such agreement is amended, restated or otherwise
modified from time to time.
     “Assigned Settlement” means, for each Related Liquidity Provider for any
Put, the product of such Purchaser’s Purchased Percentage and the amount of the
Conduit Purchaser Settlement being transferred pursuant to such Put.
     “Bankruptcy Event” means, for any Person, that (a) such Person (i) makes a
general assignment for the benefit of creditors or (ii) any proceeding is
instituted by or against such Person seeking to adjudicate it bankrupt or
insolvent, or seeking the liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under

 



--------------------------------------------------------------------------------



 



any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property or (b) such Person takes any corporate action to authorize any such
action and, in the case of (a)(ii) above, remains undismissed, undischarged or
unbonded for a period of 60 days.
     “Business Day” means any day other than (a) a Saturday, Sunday or other day
on which banks in New York City or Philadelphia, Pennsylvania are authorized or
required to close, (b) a holiday on the Federal Reserve calendar and, (c) solely
for matters relating to a Eurodollar Tranche, a day on which dealings in Dollars
are not carried on in the London interbank market.
     “Change of Control” means the occurrence of any one or more of the
following: (a) the acquisition by any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), at any time of beneficial ownership of 15% or more of the voting stock
of the Seller or any Originator on a fully diluted basis, (b) the failure of any
Originator at any time and for any reason to own both legally and beneficially
at least 100% of the voting stock of the Seller on a fully diluted basis, or
(c) the failure of individuals who are members of the board of directors of any
Originator on the date of this Agreement (together with any new or replacement
directors whose initial nomination for election was approved by a majority of
the directors who were either directors on the date of this Agreement or
previously so approved) to constitute a majority of the board of directors of
such Originator.
     “Charge-Off” means any Receivable (other than a Defaulted Receivable) that
has or should have been (in accordance with AMETEK, Inc.’s “Comptrollers Manual”
relating to the accounting for bad debts) charged off or written off by the
Seller.
     “Collection” means any amount paid, or deemed paid, on a Receivable or by
the Seller as a Deemed Collection under Section 1.5(b).
     “Collection Agent” is defined in Section 3.1(a).
     “Collection Agent Fee” is defined in Section 3.6.
     “Collection Agent Replacement Event” means the occurrence of any one or
more of the following:
     (a) the Collection Agent (or any sub-collection agent) fails to observe or
perform any material term, covenant or agreement under any Transaction Document
and such failure continues unremedied for one (1) Business Day;
     (b) any written representation, warranty, certification or statement made
by the Collection Agent in, or pursuant to, any Transaction Document proves to
have been incorrect in any material adverse respect when made and such
inaccuracy continues for five (5) Business Days after the earlier of (i) the
date the Collection Agent becomes aware of such inaccuracy or (ii) the date the
Agent gives notice of such inaccuracy to the Collection Agent; or

I-2



--------------------------------------------------------------------------------



 



     (c) the Collection Agent suffers a Bankruptcy Event.
     “Commitment” means, for each Related Liquidity Provider, the amount set
forth on Schedule II for such Related Liquidity Provider or in a Transfer
Supplement, and for each Purchaser Group, the amount set forth on Schedule II
for all Related Liquidity Providers in such Purchaser Group, in each case, as
adjusted in accordance with Sections 1.6 and 9.8.
     “Commitment Percentage” means, for each Related Liquidity Provider in a
Purchaser Group, the Commitment for such Related Liquidity Provider divided by
the total of all Commitments of all Related Liquidity Providers in such
Purchaser Group.
     “Conduit Purchaser” means each Person party to this Agreement and listed as
such on Schedule II hereto and each other Person that becomes a Conduit
Purchaser pursuant to a Transfer Supplement.
     “Conduit Purchaser Settlement” means the sum of all claims and rights to
payment pursuant to Section 1.5 or 1.7 or any other provision owed to a Conduit
Purchaser (or owed to the Agent or Purchaser Agent or the Collection Agent for
the benefit of a Conduit Purchaser) by the Seller that, if paid, would be
applied to reduce Investment.
     “CP Dealer” means, at any time, for each Conduit Purchaser, each Person
such Conduit Purchaser then engages as a placement agent or commercial paper
dealer.
     “CP Funding Costs” means, for any day for any Conduit Purchaser, the
product of (i) the per annum rate (inclusive of dealer fees and commissions and
other costs associated with the issuance of commercial paper notes) paid or
payable by such Conduit Purchaser in respect of commercial paper notes on such
day that are allocated, in whole or in part, to fund or maintain its Investment
for such day, as determined by its Purchaser Agent (and which may also be
allocated in part to the funding of other assets of such Conduit Purchaser) and
other costs allocated by the Conduit Purchaser to fund or maintain its
Investment associated with the funding by the Conduit Purchaser of small or odd
lot amounts that are not funded with commercial paper notes (provided that if
any component of such rate is a discount rate, the applicable Purchaser Agent
shall convert such rate to an interest bearing equivalent rate) and (ii) the
Conduit’s Investment as of the end of such day and (iii) 1/360.
     “Credit and Collection Policy” means the Seller’s credit and collection
policy and practices relating to Receivables attached hereto as Exhibit I.
     “Deemed Collections” is defined in Section 1.5(c).
     “Default Ratio” means the ratio (expressed as a percentage), for any
calendar month of (a) the then aggregate outstanding balance of all Defaulted
Receivables (minus Charge-Offs) at the end of such calendar month to (b) the
then aggregate outstanding balance of all Receivables (minus Charge-Offs) at the
end of such calendar month.

I-3



--------------------------------------------------------------------------------



 



     “Defaulted Receivable” means any Receivable (other than a Charge-Off)
(a) on which any amount is unpaid more than 90 days past its original due date
or (b) the Obligor on which has suffered a Bankruptcy Event.
     “Delinquency Ratio” means, the ratio (expressed as a percentage), for any
calendar month of (a) the aggregate outstanding balance of all Delinquent
Receivables as of the end of such calendar month to (b) the sum of the aggregate
outstanding balance of all Receivables as of the end of such calendar month.
     “Delinquent Receivable” means any Receivable (other than a Charge-Off or
Defaulted Receivable) on which any amount is unpaid more than 60 days.
     “Designated Financial Officer” means the Executive Vice President, Chief
Financial Officer, Vice President and Controller, Treasurer, or any Assistant
Controller of the Seller or any Originator, as applicable.
     “Dilution Ratio” means, the ratio (expressed as a percentage), for any
period, of (a) the aggregate amount of payments owed by the Seller pursuant to
the first sentence of Section 1.5(b) for such period to (b) the aggregate amount
of Collections received during such period.
     “Dilution Reserve” means, at any time, (i) the product of 1.5 and the
highest three month average Dilution Ratio as of the last day of the most recent
three Settlement Periods (including such Settlement Period) multiplied by
(ii) the Net Receivable Balance as of the last day of such Settlement Period
     “Discount” means, for any Tranche Period, (a) the product of (i) the
Discount Rate for such Tranche Period, (ii) the total amount of Investment
allocated to the Tranche Period, and (iii) the number of days elapsed during the
Tranche Period divided by (b) 360 days.
     “Discount Period” means, with respect to any Settlement Date or the
Termination Date, the period from and including the preceding Settlement Date
(or if none, the date that the first Incremental Purchase is made hereunder) to
but not including such Settlement Date or Termination Date, as applicable.
     “Discount Rate” means, (i) for any Tranche Period relating to a Eurodollar
Tranche, the Eurodollar Rate applicable thereto and (ii) for any Tranche Period
relating to a Prime Tranche, the Prime Rate applicable thereto.
     “Discount Reserve” means, at any time, the product of (a) the rate
announced by PNC as its “Prime Rate” (which may not be its best or lowest rate)
plus 2.0% multiplied by (b) Aggregate Investment multiplied by (c) a fraction,
the numerator of which is 90 and the denominator of which is 360.
     “Dollar” and “$” means lawful currency of the United States of America.

I-4



--------------------------------------------------------------------------------



 



     “Early Payment Fee” means, if any Investment of a Purchaser allocated (or,
in the case of a requested Purchase not made by the Related Liquidity Providers
for any reason other than their default, scheduled to be allocated) to a Tranche
Period for a CP Tranche or Eurodollar Tranche is reduced or terminated before
the last day of such Tranche Period (the amount of Investment so reduced or
terminated being referred to as the “Prepaid Amount”), the cost to the relevant
Purchaser of terminating or reducing such Tranche, which (a) for a CP Tranche
means any compensation payable in prepaying the related commercial paper or, if
not prepaid, any shortfall between the amount that will be available to the
Conduit Purchaser on the maturity date of the related commercial paper from
reinvesting the Prepaid Amount in Permitted Investments and the Face Amount of
such commercial paper and (b) for a Eurodollar Tranche will be determined based
on the difference between the LIBOR applicable to such Tranche and the LIBOR
applicable for a period equal to the remaining maturity of the Tranche on the
date the Prepaid Amount is received.
     “Eligible Receivable” means, at any time, any Receivable:
     (i) the Obligor of which (a) is not an Affiliate of any of the parties
hereto or any Originator; (b) except with respect to Governmental Receivables,
is not a Governmental Authority; (c) is not then suffering a Bankruptcy Event;
and (d) is a customer of an Originator in good standing and not the Obligor of
any Receivable that became a Charge-Off;
     (ii) which is not a Defaulted Receivable or a Charge-Off;
     (iii) which is an “account” or “chattel paper” within the meaning of
Section 9-105 and Section 9-106, respectively of the UCC of all applicable
jurisdictions;
     (iv) which is denominated and payable only in Dollars in the USA;
     (v) which arises under a contract that is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms subject to no
offset, counterclaim, defense or other Adverse Claim, and is not an executory
contract or unexpired lease within the meaning of Section 365 of the Bankruptcy
Code and that has been invoiced by the applicable Originator;
     (vi) which arises under a contract that (a) contains an obligation to pay a
specified sum of money and is subject to no contingencies, (b) does not
expressly require the Obligor under such contract to consent to the transfer,
sale or assignment of the rights and duties of the applicable Originator under
such contract and (c) does not contain a confidentiality provision that purports
to restrict any Purchaser’s exercise of rights under this Agreement, including,
without limitation, the right to review such contract;
     (vii) which does not, in whole or in part, contravene any law, rule or
regulation applicable thereto in any material respect (including, without
limitation, those relating to usury, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy);

I-5



--------------------------------------------------------------------------------



 



     (viii) which satisfies all applicable requirements of the Credit and
Collection Policy and was generated in the ordinary course of the applicable
Originator’s business from the sale of goods or provision of services to a
related Obligor solely by the applicable Originator; or
     (ix) the purchase of which with proceeds of notes would constitute a
“current transaction” within the meaning of Section 3(a)(3) of the Securities
Act of 1933.
     “Eligible Receivable Balance” means the outstanding principal balance of
all Eligible Receivables.
     “Eurodollar Rate” means, for any Tranche Period for a Eurodollar Tranche,
the sum of (a) LIBOR for such Tranche Period plus (b) the “Applicable Margin”
for “Eurodollar Loans” made under the AMETEK Credit Agreement plus 0.25%, plus
(c) during the pendency of a Termination Event, 2.00%.
     “Face Amount” means the face amount of any commercial paper issued by a
Conduit Purchaser on a discount basis or, if not issued on a discount basis, the
principal amount of such note and interest scheduled to accrue thereon to its
stated maturity.
     “Federal Funds Rate” means, for any day, the per annum rate set forth in
the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Market Street Purchaser Agent of the
rates for the last transaction in overnight Federal funds arranged before 9:00
a.m. (New York City time) on that day by each of the three leading brokers of
Federal funds transactions in New York City selected by the Market Street
Purchaser Agent. Each determination of the Federal Funds Rate by a Purchaser
Agent shall be conclusive and binding on the Seller except in the case of
manifest error.
     “Fee Letter” means, for each Purchaser Group, the letter agreement dated as
of the date hereof between the Seller and the Purchaser Agent for such Purchaser
Group.
     “Floor Percentage” means, at any time, based upon the long-term unsecured
debt rating of AMETEK, Inc. the following percentages:

I-6



--------------------------------------------------------------------------------



 



     
S&P Rating
  Floor Percentage
BBB/BBB- or above
  10.0%
BB+
  20.0%
BB or Below or rating suspended or withdrawn by S&P
  35.0%

     “Foreign Receivable” means any Receivable (i) the Obligor of which is
domiciled in a country other than the United States of America and (ii) which
otherwise satisfies the requirements of an “Eligible Receivable”.
     “Foreign Receivable Concentration Limit” means (A) with respect to Foreign
Receivables described in clause (B) below in the aggregate, an amount not to
exceed the Applicable Foreign Receivables Percentage of the Eligible Receivable
Balance, (B)(i) with respect to all Foreign Receivables the Obligors of which
are domiciled in the United Kingdom, an amount not to exceed 10.0% of the
Eligible Receivable Balance, (ii) with respect to all Foreign Receivables the
Obligors of which are domiciled in Canada, an amount not to exceed 10.0% of the
Eligible Receivable Balance, and (iii) with respect to all Foreign Receivables
the Obligors of which are domiciled in a country with a long-term foreign
currency rating of not less than A by S&P and A2 by Moody’s that is not the
United Kingdom or Canada, an amount not to exceed 20.0% of the Eligible
Receivable Balance in the aggregate and 3.0% for each country.
     As used in this definition, “Applicable Foreign Receivables Percentage”
shall mean 30.0%, if the senior unsecured indebtedness of the Initial Collection
Agent is rated at least BBB- by S&P, provided, however, if the senior unsecured
indebtedness of the Initial Collection Agent falls below BBB- by S&P the
Applicable Foreign Receivables Percentage shall mean 15.0%.
     “Funding Agreement” means any agreement or instrument executed by a Conduit
Purchaser and executed by or in favor of any Funding Source or executed by any
Funding Source at the request of such Conduit Purchaser.
     “Funding Source” means, for a Conduit Purchaser, any insurance company,
bank or other financial institution providing liquidity, back-up purchase or
credit support for such Conduit Purchaser.
     “GAAP” means generally accepted accounting principles in the USA, applied
on a consistent basis.
     “Governmental Authority” means any (a) Federal, state, municipal or other
governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court, judicial authority or arbitrator, in each case,
whether foreign or domestic.

I-7



--------------------------------------------------------------------------------



 



     “Governmental Receivable” means any Receivable (i) the Obligor of which is
a Governmental Authority domiciled in the United States and (ii) which otherwise
satisfies the requirements of an “Eligible Receivable.”
     “Governmental Receivable Concentration Limit” means with respect to all
Governmental Receivables in the aggregate, an amount not to exceed 5.0% of the
Eligible Receivable Balance.
     “Incremental Purchase” is defined in Section 1.1(b).
     “Incremental Purchase Request” is defined in Section 1.1(c).
     “Initial Collection Agent” is defined in the first paragraph hereof.
     “Instructing Group” means (i) at any time there are three or more Purchaser
Groups, the Purchaser Agents representing Purchaser Groups with at least 66-2/3%
of the Commitments and (ii) at any time there are fewer than three Purchaser
Groups, the Purchaser Agents representing Purchaser Groups with 100% of the
Commitments.
     “Intended Tax Characterization” is defined in Section 9.9.
     “Interim Liquidation” means any time before the Termination Date during
which no Reinvestment Purchases are made by any Purchaser, as established
pursuant to Section 1.2.
     “Investment” means, for each Purchaser (or Purchaser Group), (a) the sum of
(i) all Incremental Purchases by such Purchaser (or Purchaser Group) and
(ii) the aggregate amount of any payments or exchanges made by, or on behalf of,
such Purchaser to any other Purchaser (or Purchaser Group) to acquire Investment
from such other Purchaser minus (b) all Collections, amounts received from other
Purchasers and other amounts received or exchanged and, in each case, applied by
the Agent or such Purchaser (or Purchaser Group) to reduce such Purchaser’s
Investment. A Purchaser’s Investment shall be restored to the extent any amounts
so received or exchanged and applied are rescinded or must be returned for any
reason.
     “LIBOR” means, for any Tranche Period for a Eurodollar Tranche or other
time period, the interest rate per annum determined by the applicable Purchaser
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate of interest determined by such
Purchaser Agent in accordance with its usual procedures (which determination
shall be conclusive absent manifest error) to be the average of the London
interbank market offered rates for U.S. dollars quoted by the BBA as set forth
on Dow Jones Markets Service (formerly known as Telerate) (or appropriate
successor or, if BBA or its successor ceases to provide display page 3750 (or
such other display page on the Dow Jones Markets Service system as may replace
display page 3750) at or about 11:00 a.m. (London time) on the Business Day
which is two (2) Business Days prior to the first day of such Discount Period
for an amount comparable to the portion of Investment to be funded at the
Discount Rate and based upon LIBOR during such Discount Period by (ii) a number
equal to 1.00 minus the Euro-Rate Reserve Percentage. LIBOR for the Market
Street Purchaser Group may also be expressed by the following formula:

I-8



--------------------------------------------------------------------------------



 



Average of London interbank offered rates quoted by BBA as shown on Dow Jones
Markets Service display page 3750 or appropriate successor
     LIBOR =
 
1.00 — Euro-Rate Reserve Percentage
where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”).
     If for any Tranche Period for a Eurodollar Tranche no such displayed rate
is available (or, for any other period, if such displayed rate is not available
or the need to calculate LIBOR is not notified to the relevant Purchaser Agent
at least three Business Days before the commencement of the period for which it
is to be determined), the applicable Purchaser Agent shall determine such rate
based on the rates such Purchaser Agent is offered deposits of such duration in
the London interbank market.
     “Limited Guaranty” means, the Second Amended and Restated Limited Guaranty,
dated as of the date hereof, by AMETEK, Inc. in favor of the Agent.
     “Liquidation Period” means, for each Conduit Purchaser only, all times when
such Conduit Purchaser is not making Reinvestment Purchases pursuant to
Section 1.1(d) and, for all Purchasers, all times (x) during an Interim
Liquidation and (y) on and after the Termination Date.
     “Liquidity Agreement” means each transfer, liquidity or asset purchase
agreement entered into among a Conduit Purchaser, its Purchaser Agent and its
Related Liquidity Providers in connection with this Agreement.
     “Lock-Box” means each post office box or bank box listed on Exhibit F, as
revised pursuant to Section 5.1(i).
     “Lock-Box Account” means each account maintained by the Collection Agent at
a Lock-Box Bank for the purpose of receiving or concentrating Collections.
     “Lock-Box Agreement” means each agreement between the Collection Agent and
a Lock-Box Bank concerning a Lock-Box Account.
     “Lock-Box Bank” means each bank listed on Exhibit F, as revised pursuant to
Section 5.1(i).

I-9



--------------------------------------------------------------------------------



 



     “Lock-Box Letter” means a letter in substantially the form of Exhibit G (or
otherwise acceptable to the Agent) from the Seller and the Collection Agent to
each Lock-Box Bank, acknowledged and accepted by such Lock-Box Bank and the
Agent.
     “Loss Reserve” means, at any time, the product of (i) the greater of
(a) the Floor Percentage and (b) three times the highest average Default Ratio
(expressed as a percentage) for the three three-month periods ending on the last
day of each of the last three Settlement Periods multiplied by (ii) the Net
Receivable Balance.
     “Loss-to-Liquidation Ratio” means, for any calendar month, the ratio
(expressed as a percentage) of the outstanding balance of Charge-Offs made
during such calendar month to the aggregate amount of Collections during such
calendar month.
     “Market Street” is defined in the first paragraph hereof.
     “Market Street Purchaser Agent” means PNC, and its successors and assigns
in such capacity pursuant to the terms hereof.
     “Market Street Purchaser Group” means the Purchaser Group that includes
Market Street.
     “Matured Aggregate Investment” means, at any time, the Matured Value of a
Conduit Purchaser’s Investment plus the total Investments of all other
Purchasers then outstanding.
     “Matured Value” means, of any Investment, the sum of such Investment and
all unpaid CP Funding Costs or Discount scheduled to become due (whether or not
then due) on such Investment during all Tranche Periods to which any portion of
such Investment has been allocated.
     “Maximum Incremental Purchase Amount” means, at any time, the lesser of
(a) the difference between the Purchase Limit and the Aggregate Investment then
outstanding and (b) the difference between the Aggregate Commitment and the
Matured Aggregate Investment then outstanding.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Net Receivable Balance” means, at any time, the Eligible Receivable
Balance less the sum (without duplication) of the portions of the Eligible
Receivable Balance (i) that exceed the Obligor Concentration Limit, (ii) that
exceed the Governmental Receivable Concentration Limit, and (iii) that exceed
the Foreign Receivables Concentration Limit.
     “Obligor” means, for any Receivable, each Person obligated to pay such
Receivable and each guarantor of such obligation.
     “Obligor Concentration Limit” means (i) with respect to Obligors with
senior unsecured long-term indebtedness rated A- (or higher) by S&P and A3 (or
higher) by Moody’s, an amount

I-10



--------------------------------------------------------------------------------



 



not to exceed 10.0% of the Eligible Receivable Balance, (ii) with respect to
Obligors with senior unsecured long-term indebtedness rated BBB- (or higher) by
S&P and Baa3 (or higher) by Moody’s that are not described in clause (i) above,
an amount not to exceed 5.0% of the Eligible Receivable Balance, and (iii) with
respect to Obligors not described in clause (i) or (ii) above, 3.33% of the
Eligible Receivable Balance.
     “Originators” means each of AMETEK, Inc., a Delaware corporation
(“AMETEK”), Rotron Incorporated, a New York corporation, Advanced Measurement
Technology, Inc., a Delaware corporation (“Advanced”), Patriot Sensors and
Controls Corporation, a Delaware corporation (“Patriot”) and EDAX Inc., a
Delaware corporation (“EDAX”).
     “Periodic Report” is defined in Section 3.3.
     “Permitted Investments” shall mean (a) evidences of indebtedness, maturing
not more than thirty (30) days after the date of purchase thereof, issued by, or
the full and timely payment of which is guaranteed by, the full faith and credit
of, the federal government of the United States of America, (b) repurchase
agreements with banking institutions or broker-dealers that are registered under
the Securities Exchange Act of 1934 fully secured by obligations of the kind
specified in clause (a) above, (c) money market funds denominated in Dollars
rated not lower than A-1 (and without the “r” symbol attached to any such
rating) by S&P and P-1 by Moody’s or otherwise acceptable to the Rating Agencies
or (d) commercial paper denominated in Dollars issued by any corporation
incorporated under the laws of the United States or any political subdivision
thereof, provided that such commercial paper is rated at least A-1 (and without
any “r” symbol attached to any such rating) thereof by S&P and at least Prime-1
thereof by Moody’s.
     “Person” means an individual, partnership, corporation, association, joint
venture, Governmental Authority or other entity of any kind.
     “PNC” means PNC Bank, National Association, and its successors and assigns.
     “Potential Termination Event” means any Termination Event or any event or
condition that with the lapse of time or giving of notice, or both, would
constitute a Termination Event.
     “Prime Rate” means, (with respect to each Purchaser Group) for any period,
the daily average during such period of (a) the greater of (i) the floating
commercial loan rate per annum of the applicable Purchaser Agent (which rate is
a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by such Purchaser Agent) announced from time to
time as its prime rate or equivalent for Dollar loans in the USA, changing as
and when said rate changes and (ii) the Federal Funds Rate plus 0.75% plus
(b) during the pendency of a Termination Event, 2.00%.
     “Purchase” is defined in Section 1.1(a).
     “Purchase Agreement” means the Receivables Purchase Agreement dated as of
October 1, 1999 between the Seller and each Originator.

I-11



--------------------------------------------------------------------------------



 



     “Purchase Amount” is defined in Section 1.1(c).
     “Purchase Date” is defined in Section 1.1(c).
     “Purchase Interest” means, for a Purchaser, the percentage ownership
interest in the Receivables and Collections held by such Purchaser, calculated
when and as described in Section 1.1(a); provided, however, that (except for
purposes of computing a Purchase Interest or the Sold Interest in Section 1.5 or
1.7) at any time the Sold Interest would otherwise exceed 100% each Purchaser
then holding any Investment shall have its Purchase Interest reduced by
multiplying such Purchase Interest by a fraction equal to 100% divided by the
Sold Interest otherwise then in effect, so that the Sold Interest is thereby
reduced to 100%.
     “Purchase Limit” means in the aggregate $100,000,000 and, for each
Purchaser Group, the amount set forth on the signature page of each Conduit
Purchaser.
     “Purchased Percentage” means, for any Put, for each Related Liquidity
Provider, its Ratable Share or such lesser percentage as is necessary to prevent
the Purchase Price of such Purchaser from exceeding its Unused Commitment.
     “Purchaser Agent” means PNC, as agent for the Market Street Purchaser
Group.
     “Purchaser Agent Account” means ABA 043-000-096, Acct No.:  1002422076,
Ref: Market Street Funding LLC.
     “Purchaser Group” means, for each Conduit Purchaser, such Conduit
Purchaser, its Related Liquidity Providers (if any), and the Purchasers party to
its Liquidity Agreement.
     “Purchaser Reserve Percentage” means, for each Purchaser, the Reserve
Percentage multiplied by a fraction, the numerator of which is such Purchaser’s
outstanding Investment and the denominator of which is the Aggregate Investment.
     “Purchasers” means each Conduit Purchaser and the Related Liquidity
Providers.
     “Put” is defined in Section 2.1(a).
     “Ratable Share” means, for each Purchaser Group, such Purchaser Group’s
Commitment divided by the aggregate Commitment of all Purchaser Groups.
     “Rating Agency” means Moody’s, S&P and any other rating agency a Conduit
Purchaser chooses to rate its commercial paper notes.
     “Ratings” means for any Conduit Purchaser the ratings by the Rating
Agencies of the indebtedness for borrowed money of such Conduit Purchaser.
     “Receivable” means each obligation of an Obligor to pay for merchandise
sold or services rendered by the Originators and includes each Originator’s
rights to payment of any

I-12



--------------------------------------------------------------------------------



 



interest or finance charges and all proceeds of the foregoing. During any
Interim Liquidation and on and after the Termination Date, the term “Receivable”
shall only include receivables existing on the date such Interim Liquidation
commenced or Termination Date occurred, as applicable. Deemed Collections shall
reduce the outstanding balance of Receivables hereunder, so that any Receivable
that has its outstanding balance deemed collected shall cease to be a Receivable
hereunder after (x) the Collection Agent receives payment of such Deemed
Collections under Section 1.5(b) or (y) if such Deemed Collection is received
before the Termination Date, an adjustment to the Sold Interest permitted by
Section 1.5(c) is made.
     “Receivable Purchase Facility” means any receivables purchase agreement,
loan agreement or other similar contractual arrangement to which a Conduit
Purchaser is a party relating to the transfer, purchase or financing of
receivables or other assets.
     “Records” means, for any Receivable, all contracts, books, records and
other documents or information (including computer programs, tapes, disks,
software and related property and rights) relating to such Receivable or the
related Obligor.
     “Reinvestment Purchase” is defined in Section 1.1(b).
     “Related Liquidity Providers” means the Persons listed as such (and their
respective Commitments) for each Conduit Purchaser as listed on Schedule II
hereto and each other Person that becomes a Related Liquidity Provider pursuant
to a Transfer Supplement.
     “Related Security” means all of each Originator’s rights in the merchandise
(including returned goods) and contracts relating to the Receivables, all
security interests, guaranties and property securing or supporting payment of
the Receivables, all Records and all proceeds of the foregoing.
     “Reserve Percentage” means, at any time, the quotient obtained by dividing
(a) the Aggregate Reserve by (b) the Net Receivable Balance.
     “Seller” is defined in the first paragraph hereof.
     “Seller Account” means the Seller’s account designated by the Seller to the
Agent and each Purchaser Agent in writing.
     “Settlement Date” means the 20th day of each calendar month.
     “Settlement Period” means with respect to each Settlement Date, the
calendar month preceding such Settlement Date; provided, however, that after the
occurrence of a Termination Event, the duration of each Settlement Period will
be the number of days designated by the Purchaser Agents.
     “Sold Interest” is defined in Section 1.1(a).
     “S&P” means Standard & Poor’s Ratings Group.

I-13



--------------------------------------------------------------------------------



 



     “Subordinated Note” means the revolving promissory note issued by the
Seller to each Originator under the Purchase Agreement.
     “Subordination Agreement” means the Amended and Restated Subordination
Agreement dated as of the date hereof between each Originator and the Seller.
     “Subsidiary” means any Person of which at least a majority of the voting
stock (or equivalent equity interests) is owned or controlled by the Seller or
any Originator or by one or more other Subsidiaries of the Seller or any
Originator. The Subsidiaries of the Originators on the date hereof are listed on
Exhibit E.
     “Taxes” means all taxes, charges, fees, levies or other assessments
(including income, gross receipts, profits, withholding, excise, property,
sales, use, license, occupation and franchise taxes and including any related
interest, penalties or other additions) imposed by any jurisdiction or taxing
authority (whether foreign or domestic).
     “Termination Date” means the earliest of (a) the date of the occurrence of
a Termination Event described in clause (e) of the definition of Termination
Event, (b) the date designated by the Agent to the Seller at any time after the
occurrence and during the continuance of any other Termination Event, (c) the
Business Day designated by the Seller with no less than thirty (30) Business
Days prior notice to the Agent and (d) May 28, 2009.
     “Termination Event” means the occurrence of any one or more of the
following:
     (a) any representation, warranty, certification or statement made by the
Seller or any Originator in, or pursuant to, any Transaction Document proves to
have been incorrect in any material respect when made (including pursuant to
Section 7.2) and such inaccuracy continues for five Business Days after the
earlier of (i) the date the Seller or any Originator becomes aware of such
inaccuracy or (ii) the date the Agent gives notice of such inaccuracy to the
Seller or any Originator, as applicable; or
     (b) the Collection Agent, any Originator or the Seller fails to make any
payment or other transfer of funds hereunder when due (including any payments
under Section 1.5(a)) and such failure continues unremedied for two Business
Days after written notice from the Agent or any Purchaser; or
     (c) the Seller or the Collection Agent (or any sub-collection agent) fails
to observe or perform any other term, covenant or agreement under any
Transaction Document, and such failure remains unremedied for five Business Days
after the earlier of (i) the date the Seller or the Collection Agent (or any
sub-collection agent) becomes aware of such failure or (ii) the date the Agent
gives notice of such failure to the Seller or the Collection Agent (or any
sub-collection agent); or
     (d) any Originator or any Subsidiary suffers a Bankruptcy Event; or

I-14



--------------------------------------------------------------------------------



 



     (e) the average Delinquency Ratio at the end of any calendar month measured
for the three month period then ending exceeds 3.5%, the average Default Ratio
at the end of any calendar month measured for the three month period then ending
exceeds 7.0%, the average Dilution Ratio at the end of any calendar month
measured for the three month period then ending exceeds 5.0% or the average
Loss-to Liquidation Ratio at the end of any calendar month measured for the
three month period then ending exceeds 2.5%; or
     (f) (i) the Seller, any Originator or any Affiliate, directly or
indirectly, disaffirms or contests the validity or enforceability of any
Transaction Document or (ii) any Transaction Document fails to be the
enforceable obligation of the Seller or any Affiliate party thereto; or
     (g) (i) any Originator or any Subsidiary (A) generally does not pay its
debts as such debts become due or admits in writing its inability to pay its
debts generally or (B) fails to pay any of its indebtedness (except in aggregate
principal amount of less than $5,000,000) or defaults in the performance of any
provision of any agreement under which such indebtedness was created or is
governed and such default permits such indebtedness to be declared due and
payable or to be required to be prepaid before the scheduled maturity thereof or
(ii) a default or termination or similar event occurs under any agreement
providing for the sale, transfer or conveyance by the Seller, any Originator or
any Subsidiary of any of its financial assets; or
     (h) a Change of Control shall occur with respect to the Seller or any
Originator; or
     (i) a Collection Agent Replacement Event has occurred and is continuing; or
     (j) “Consolidated EBITDA to Consolidated Interest Expense” under and as
defined in the AMETEK Credit Agreement is less than 3.0:1.0; or
     (k) the “Consolidated Indebtedness to Consolidated EBITDA Ratio” under and
as defined in the AMETEK Credit Agreement is greater than 3.0:1.0.
     Notwithstanding the foregoing, a failure of a representation or warranty or
breach of any covenant described in clause (a), (c) or (d) above related to a
Receivable shall not constitute a Termination Event if the Seller has been
deemed to have collected such Receivable pursuant to Section 1.5(b) or, before
the Termination Date, has adjusted the Sold Interest as provided in
Section 1.5(c) so that such Receivable is no longer considered to be
outstanding.
     “Tranche” means a portion of the Investment of a Conduit Purchaser or of
the Related Liquidity Providers allocated to a Tranche Period pursuant to
Section 1.3. A Tranche is a (i) CP Tranche, (ii) Eurodollar Tranche or
(iii) Prime Tranche depending whether Discount accrues during its Tranche Period
based on a (i) CP Funding Costs, (ii) Eurodollar Rate, or (iii) Prime Rate,
respectively.
     “Tranche Period” means a period of days ending on a Business Day selected
pursuant to Section 1.3, which (i) for a CP Tranche shall not exceed 270 days,
(ii) for a Eurodollar Tranche shall not exceed 180 days, and (iii) for a Prime
Tranche shall not exceed 30 days.

I-15



--------------------------------------------------------------------------------



 



     “Transaction Documents” means this Agreement, the Fee Letter, the Limited
Guaranty, the Purchase Agreement, the Subordinated Note(s), the Subordination
Agreement, and all other documents, instruments and agreements executed or
furnished in connection herewith and therewith.
     “Transfer Supplement” is defined in Section 9.8.
     “UCC” means, for any state, the Uniform Commercial Code as in effect in
such state.
     “USA” means the United States of America (including all states and
political subdivisions thereof).
     “Unused Aggregate Commitment” means, at any time, the difference between
the Aggregate Commitment then in effect and the outstanding Matured Aggregate
Investment.
     “Unused Commitment” means, for any Related Liquidity Provider at any time,
the difference between its Commitment and its Investment then outstanding.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms. Unless otherwise inconsistent with the
terms of this Agreement, all accounting terms used herein shall be interpreted,
and all accounting determinations hereunder shall be made, in accordance with
GAAP. Amounts to be calculated hereunder shall be continuously recalculated at
the time any information relevant to such calculation changes.

I-16



--------------------------------------------------------------------------------



 



Schedule II
Liquidity Providers and Commitments of Related Liquidity Providers

         
Name of Liquidity Provider
    Commitment
 
       
 
       
PNC Bank, National Association
    $102,000,000  





--------------------------------------------------------------------------------



 



Exhibit A
to
Second Amended and Restated
Receivables Sale Agreement
Form of Incremental Purchase Request
                    , 200_
PNC Bank, National Association, as Agent
One PNC Plaza, 26th Floor
249 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2707
Attn: William Falcon

     
Re:
  Second Amended and Restated Receivables Sale Agreement dated as of May 29,
2008 (the “Sale Agreement”) among AMETEK Receivables Corp., as Seller, AMETEK,
Inc., as Initial Collection Agent, PNC Bank, National Association, as Agent, and
the Purchasers thereunder

Ladies and Gentlemen:
     The undersigned Seller under the above-referenced Sale Agreement hereby
confirms its has requested an Incremental Purchase of $                     by
[the Conduit Purchasers/the Related Liquidity Providers] under the Sale
Agreement. If funded by the Related Liquidity Providers, the Seller further
confirms it has requested a Tranche Period beginning on                      for
such increased Investment [or insert different Tranche Periods for different
Tranches. Also, if purchases by Related Liquidity Providers are requested,
insert for each Tranche whether it is a Eurodollar or Prime Tranche.]
     Attached hereto as Schedule I is information relating to the proposed
Incremental Purchase required by the Sale Agreement. If on the date of this
Incremental Purchase Request (“Notice”), an Interim Liquidation is in effect,
this Notice revokes our request for such Interim Liquidation so that
Reinvestment Purchases shall immediately commence in accordance with
Section 1.1(d) of the Sale Agreement.





--------------------------------------------------------------------------------



 



     The Seller hereby certifies that both before and after giving effect to
[each of] the proposed Incremental Purchase[s] contemplated hereby and the use
of the proceeds therefrom, all of the requirements of Section 7.2 of the Sale
Agreement have been satisfied.

              Very truly yours,
 
            AMETEK Receivables Corp.
 
       
 
  By    
 
       
 
  Title    

              AMETEK, Inc., as Collection Agent
 
       
 
  By    
 
       
 
  Title    

A-2



--------------------------------------------------------------------------------



 



Schedule I
to
Incremental Purchase Requests
Summary of Information Relating to Proposed Sale(s)

                                            A1    
Date of Notice
                                       
 
                                     
 
                                  A2    
Proposed Purchase Dates (each of which is a Business Day)
                                       
 
                               
 
                                  A3    
Respective Proposed Incremental Purchase on each such Purchase Date
  $       $       $       $            
 
                               
(each Incremental
    (A3A )     (A3B )     (A3C )     (A3D )        
Purchase must be in a minimum amount of $1,000,000 and multiples thereof, or, if
less, an amount equal to the Maximum Incremental Purchase Amount)
                                       
 
                                  A4    
Proposed Allocation among Purchasers
                                       
 
                                       
Market Street
  $       $       $       $            
 
                               
 
                                       
Market Street Liquidity Providers
  $       $       $       $            
 
                               
 
                                  A5    
Tranche Period and Related Liquidity Providers (for Related Liquidity Providers
only)
                                       
 
                                       
Starting Date
                                       
 
                               
 
                                       
Ending Date
                                       
 
                               
Number of Days
                                       
 
                               
Prime or Eurodollar
                                       
 
                       

A-3



--------------------------------------------------------------------------------



 



Exhibit B
to
Second Amended and Restated
Receivables Sale Agreement
Form of Notification of Assignment to Conduit Purchasers
From their Related Liquidity Providers
                    , 200_
AMETEK Receivables Corp.
                                        
                                        
PNC Bank, National Association, as Agent
One PNC Plaza, 26th Floor
249 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2707
Attn: William Falcon

     
Re:
  Second Amended and Restated Receivables Sale Agreement dated as of May 29,
2008 (the “Sale Agreement”) among AMETEK Receivables Corp., as Seller, AMETEK,
Inc., as Initial Collection Agent, PNC Bank, National Association, as Agent, and
the Purchasers thereunder

Ladies and Gentlemen:
     The Agent under the above referenced Sale Agreement hereby notifies each of
you that Market Street has notified the Agent pursuant to Section 2.2 of the
Sale Agreement that it will purchase from the Related Liquidity Providers on
                     (the “Purchase Date”) that portion of the Related Liquidity
Providers’ Investments identified on Schedule I hereto (the “Assigned
Interest”). As further provided in Section 2.2 of the Sale Agreement, upon
payment by Market Street to the Agent of the purchase price of such Investments
described on Schedule I hereto, effective as of the Purchase Date the assignment
by the Related Liquidity Providers to Market Street of the Assigned Interest
shall be complete and all payments thereon under the Sale Agreement shall be
made to Market Street.
     In accordance with the Sale Agreement, each Related Liquidity Provider’s
acceptance of the portion of the purchase price payable to it described on
Schedule I hereto constitutes its representation and warranty that it is the
legal and beneficial owner of the portion of the Assigned Interest related to
its Purchase Interest identified on Schedule I free and clear of any Adverse
Claim created or granted by it and that on the Purchase Date it is not subject
to a Bankruptcy Event.





--------------------------------------------------------------------------------



 



              Very truly yours,
 
            PNC Bank, National Association, as Agent
 
       
 
  By    
 
       
 
  Name    
 
       
 
  Title    
 
       
 
       
 
  By    
 
       
 
  Name    
 
       
 
  Title    
 
       

B-2



--------------------------------------------------------------------------------



 



Schedule I
to
Notification of Assignment
Dated                     , 200_

I.   Amount of Related Liquidity Provider Investment Assigned:
$                    

II.   Information for each Related Liquidity Provider:

          Purchaser   Purchase Interest   Purchase Price*

III.  Information for Seller:      Aggregate amount of purchase price in excess
of amount of Investment assigned: $                    .

 

*   Calculated in accordance with Section 2.2.

B-3



--------------------------------------------------------------------------------



 



Exhibit C
Form of Periodic Report
See Attached





--------------------------------------------------------------------------------



 



EXHIBIT D
ADDRESSES AND NAMES OF SELLER AND ORIGINATORS
1. Locations. (a) The chief executive offices of the Seller and the Originators
are located at the following addresses:
AMETEK, Inc.
37 North Valley Road
Building 4
P.O. Box 1764
Paoli, PA 19301-0801
Rotron, Incorporated
55 Hasbrouck Lane
Woodstock, NY 12498
AMETEK Receivables Corp.
37 North Valley Road
Building 4
P.O. Box 1764
Paoli, PA 19301
Advanced Measurement Technology, Inc.
801 S. Illinois Avenue
Oak Ridge, TN 37831-0895
Patriot Sensors and Controls Corporation
1080 N. Crooks Road
Clawson, MI 48017-1097
EDAX Inc.
91 McKee Drive
Mahwah, NJ 07430
No such address for AMETEK, Inc. was different at any time since January 1987.
No such address for Rotron, Incorporated was different at any time since
January 1998.
No such address for AMETEK Receivables Corp. was different at any time since
September 1999.
(b) The following are all locations where the Seller and the Originators
directly or through their agents maintain any Records:
AMETEK, Inc.:
37 N. Valley Road
Paoli, PA 19301





--------------------------------------------------------------------------------



 



AMETEK Receivables Corp.:
37 N. Valley Road
Paoli, PA 19301
AMETEK Advanced Measurement Technology:
801 S. Illinois Avenue
Oak Ridge, TN 37831-0895
AMETEK Aerospace & Defense:
50 Fordham Road
Wilmington, MA 01887-2190
4333 Harbour Point Boulevard
SW, Suite A
Mukilteo, Washington 98275
33 Lewis Road
Binghamton, NY 13905
900 Clymer Avenue
Sellersville, PA 18960-2600
AMETEK Automation & Process Technologies:
1080 N. Crooks Road
Clawson, MI 48017-1097
6380 Brockway Rd.
Peck, MI 48466
AMETEK Dixson:
287 27 Road
Grand Junction, Colorado 81503
AMETEK Drexelbrook:
205 Keith Valley Road
Horsham, Pennsylvania 19044
AMETEK Edax:
91 McKee Drive
Mahwah, New Jersey 07432
AMETEK Gulton Statham:
1644 Whittier Ave.

-2-



--------------------------------------------------------------------------------



 



Costa Mesa, CA 92627
AMETEK Lamb Electric:
627 Lake Street
Kent, OH 44240
AMETEK Military & Aerospace Products:
55 Hasbrouck Lane
Woodstock, NY 12498
AMETEK Prestolite Motors:
1211 West Cherokee
Wagoner, OK 74467
AMETEK Prestolite Power & Switch:
2220 Corporate Drive
Troy, Ohio 45373
AMETEK Process & Analytical Instruments:
150 Freeport Road
Pittsburgh, Pennsylvania 15238
455 Corporate Boulevard
Newark, Delaware 19702
AMETEK Rochester Instruments:
255 Union Street
Rochester, New York 14605
AMETEK Specialty Metal Products:
21 Toelles Road
Wallingford, CT 06492
Route 519
Eighty Four, PA 15330
AMETEK Technical & Industrial Products:
627 Lake Street
Kent, OH 44240
Rock Creek Center
1210 NC Highway 61
Whitsett, NC 27377

-3-



--------------------------------------------------------------------------------



 



75 North Street
Saugerties, NY 12477
AMETEK Test & Calibration Instruments:
8600 Somerset Drive
Largo, Florida 33773
AMETEK U.S. Gauge:
900 Clymer Avenue
Sellersville, PA 18960-2600
820 Pennsylvania Blvd.
Feasterville, PA 19053
2. Names. The following is a list of all names (including trade names or similar
appellations) used by the Seller and the Originators or any of its divisions or
other business units that generate Receivables:
AMETEK, Inc.
AMETEK Advanced Measurement Technology
AMETEK Aerospace & Defense
AMETEK Automation & Process Technologies
AMETEK Dixson
AMETEK Drexelbrook
AMETEK Edax
AMETEK Gulton Statham
AMETEK Lamb Electric
AMETEK Military & Aerospace Products
AMETEK Prestolite Motors
AMETEK Prestolite Power & Switch
AMETEK Process & Analytical Instruments
AMETEK Rochester Instruments
AMETEK Specialty Metal Products
AMETEK Technical & Industrial Products
AMETEK Test & Calibration Instruments
AMETEK U. S. Gauge
AMETEK Commercial Motors
AMETEK Floor Care & Specialty Motors
AMETEK Materials Analysis
AMETEK Measurement & Calibration Technologies
AMETEK Power Systems & Instruments
AMETEK Technical & Industrial Products
AMETEK Vehicular Instrumentation Systems

-4-



--------------------------------------------------------------------------------



 



AS OF 5/29/08
Exhibit E
Subsidiaries of AMETEK, Inc.

                  State or other   Percentage of       jurisdiction of   voting
securities   Name of Subsidiary and name   incorporation or   owned by its  
under which it does business   organization   immediate parent*  
Advanced Measurement Technology, Inc.
  Delaware     100 %
AMETEK (Bermuda), Ltd.
  Bermuda     100 %
AMETEK (Canada), Ltd.
  Canada     100 %
AMETEK IMTSA, S.A. de C.V.
  Mexico     100 %
(In Liquidation)
           
AMETEK Lamb Motores de Mexico, S.A. de C.V.
  Mexico     100 %
AMETEK Mexicana, S.A.
  Mexico     100 %
(In Liquidation)
           
AMETEK Motors Holding, Inc.
  Delaware     100 %
AMETEK Receivables Corp.
  Delaware     100 %
AMETEK Thermal Systems, Inc.
  Delaware     100 %
California Instruments Corporation
  California     100 %
Chandler Instruments Company, L.L.C.
  Texas     100 %
Grabner Instruments Messtechnik GmbH
  Austria     100 %
Petrolab, L.L.C.
  Delaware     100 %
Controls Holding Corporation
  Delaware     100 %
Patriot Sensors & Controls Corporation
  Delaware     100 %
Nihon Drexelbrook KK
  Japan     100 %
Drake Air, Inc.
  Oklahoma     100 %
EDAX Inc.
  Delaware     100 %
EDAX Japan K.K.
  Japan     100 %
EDAX B.V.
  Netherlands     100 %
EMA Corp.
  Delaware     100 %
Amekai (BVI), Ltd.
  British Virgin Islands     50 %
AMETEK Advanced Industries, Inc.
  Delaware     100 %
AMETEK Aircraft Parts & Accessories, Inc.
  Delaware     100 %
AMETEK Do Brasil Ltda.
  Brazil     100 %
AMETEK Grundbesitz GmbH
  Germany     100 %
AMETEK International C.V.
  Netherlands     99.9 %
AMETEK Holdings B.V.
  Netherlands     100 %
AEM Limited
  England     100 %
Aeromedic Innovations Limited
  England     100 %
Aviation Windings Limited
  England     100 %
Avionics Mobile Services Limited
  England     100 %
AMETEK Denmark A/S
  Denmark     100 %
AMETEK Elektomotory s.r.o.
  Czech Republic     100 %
AMETEK Holdings SARL
  France     100 %





--------------------------------------------------------------------------------



 



AS OF 5/29/08

                  State or other   Percentage of       jurisdiction of   voting
securities   Name of Subsidiary and name   incorporation or   owned by its  
under which it does business   organization   immediate parent*  
Financiere CAMECA (SAS)
  France     100 %
Micro Analyse Instruments SAS
  France     100 %
CAMECA SAS
  France     100 %
CAMECA Instruments, Inc.
  New York     100 %
CAMECA Instruments Japan K.K.
  Japan     100 %
CAMECA Korea Co. Ltd.
  Korea     100 %
CAMECA Taiwan Corp. Ltd.
  Taiwan     100 %
CAMECA UK Limited
  England     100 %
CAMECA GmbH
  Germany     100 %
AMETEK Italia S.r.l.
  Italy     100 %
AMETEK Singapore Private Ltd.
  Singapore     100 %
Amekai Singapore Private Ltd.
  Singapore     50 %
Amekai Meter (Xiamen) Co., Ltd.
  China     100 %
AmeKai Taiwan Co., Ltd.
  Taiwan     50 %
AMETEK Motors Asia Private Ltd.
  Singapore     100 %
AMETEK Motors (Shanghai) Co., Ltd.
  China     100 %
AMETEK Commercial Enterprise
  Shanghai China     100 %
Antavia SAS
  France     100 %
EMA Holdings UK Limited
  England     100 %
Airtechnology Holdings Limited
  England     100 %
Airtechnology Group Limited
  England     100 %
Aircontrol Technologies Limited (In Liquidation)
  England     100 %
Airscrew Limited
  England     100 %
Airtechnology Pension Trustees Ltd.
  England     100 %
AMETEK Holdings (UK) Ltd.
  England     100 %
Lloyd Instruments Ltd.
  England     100 %
AMETEK SAS
  France     63 %
Solartron Instruments Ltd.
  England     100 %
OOO “AMETEK”
  Russia     99 %
AMETEK Precision Instruments (UK) Ltd.
  England     100 %
Land Instruments International Ltd.
  England     100 %
Land Instruments Sp zo.o.
  Poland     100 %
Land Instruments Ltd.
  Japan     100 %
TH Acquisition Company Limited
  England        
Taylor Hobson Holdings Limited
  England     100 %
Taylor Hobson Overseas Limited
  England     100 %
AMETEK GmbH
  Germany     62 %
AMETEK Nordic AB
  Sweden     100 %
AMETEK S.r.l.
  Italy     100 %
Taylor Hobson K Inc.
  South Korea     100 %
Taylor Hobson KK
  Japan     100 %
Taylor Hobson Limited
  England     100 %
Solartron Metrology Ltd.
  England     100 %

-2-



--------------------------------------------------------------------------------



 



AS OF 5/29/08

                  State or other   Percentage of       jurisdiction of   voting
securities   Name of Subsidiary and name   incorporation or   owned by its  
under which it does business   organization   immediate parent*  
Solartron Metrology 2001 Ltd.
  England     100 %
Taylor Hobson, Inc.
  Delaware     100 %
Taylor Hobson Trustees Limited
  England     100 %
SPECTRO Betelligungs GmbH
  Germany     100 %
SPECTRO Analytical Instruments (Asia-Pacific) Ltd.
  Hong Kong     100 %
SPECTRO GmbH
  Germany     100 %
SPECTRO Analytical Instruments GmbH & Co. KG
  Germany     99 %
SPECTRO Analytical Instruments, Inc.
  Delaware     100 %
SPECTRO Analytical Instruments (Pty). Ltd.
  South Africa     100 %
SPECTRO Analytical UK Limited
  England     100 %
SPECTRO BioNova GmbH (In Liquidation)
  Germany     100 %
AMETEK Land, Inc.
  Delaware     100 %
AMETEK Motors Hong Kong Ltd.
  Hong Kong     100 %
AMETEK Pittman, Inc.
  Delaware     100 %
AMETEK Precitech, Inc.
  Delaware     100 %
AMETEK SAI Holdings, Inc.
  Delaware     100 %
Southern Aero Partners, Inc.
  Oklahoma     100 %
AMETEK VIS-K, Inc.
  Delaware     100 %
MCG Acquisition Corporation
  Minnesota     100 %
MCG, Inc.
  Minnesota     100 %
Wuxi MCG Trading Company
  China     100 %
HCC Industries, Inc.
  Delaware     100 %
AMETEK Ceramics, Inc.
  Delaware     100 %
Glasseal Products, Inc.
  New Jersey     100 %
Sealtron Acquisition Corp.
  Delaware     100 %
Sealtron, Inc.
  Delaware     100 %
HCC Aegis, Inc.
  Delaware     100 %
HCC Industries International
  California     100 %
HCC Machining Co., Inc.
  Delaware     100 %
Hermetic Seal Corporation
  Delaware     100 %
Norfolk Avon Realty Trust (Dormant)
  Massachusetts     100 %
HP Acquisition Corp.
  Delaware     100 %
Hamilton Precision Metals, Inc.
  Delaware     100 %
Hamilton Precision Metals of Delaware, Inc.
  Delaware     100 %
KBA Holding, Inc.
  Delaware     100 %
KBA Enterprises, Inc.
  Delaware     100 %
Reading Alloys, Inc.
  Pennsylvania     100 %
RAI Enterprises, Inc.
  Delaware     100 %
NCC Holdings, Inc.
  Delaware     100 %
AMETEK National Controls Corporation
  Delaware     100 %

-3-



--------------------------------------------------------------------------------



 



AS OF 5/29/08

                  State or other   Percentage of       jurisdiction of   voting
securities   Name of Subsidiary and name   incorporation or   owned by its  
under which it does business   organization   immediate parent*  
NewAge Testing Instruments, Inc.
  Pennsylvania     100 %
PowerTest Group, Ltd.
  Hong Kong     100 %
California Instruments (Shenzhen) Co., Ltd.
  China     100 %
Rotron Incorporated
  New York     100 %
SCPH Holdings, Inc.
  Delaware     100 %
AMETEK SCP, Inc.
  Rhode Island     100 %
AMETEK SCP (Barrow) Limited
  England     100 %
Seiko EG&G Co. Ltd.
  Japan     49 %
Solidstate Controls, Inc.
  Delaware     100 %
HDR Power Systems, Inc.
  Delaware     100 %
Solidstate Controls, Inc. de Argentina S.R.L.
  Argentina     99.9 %
Solidstate Controls Mexico, S.A. de C.V.
  Mexico     99.9 %
South West Oklahoma Repair Development (Sword) Group, L.C.
  Oklahoma     100 %

 

*   Exclusive of directors’ qualifying shares and shares held by nominees as
required by the laws of the jurisdiction of incorporation.

-4-



--------------------------------------------------------------------------------



 



Exhibit F
Lock Boxes and Wire Accounts

                          Type of Account   Bank   Acct No   Name on Acct  
Lockboxes   Comments
Concentration Acct
  JPM Chase Bank     9101016021     AMETEK, Inc       Receives wires
ZBA Acct
  JPM Chase Bank     323866565     AMETEK, Lamb Elec       Receives wires
ZBA Acct
  JPM Chase Bank     9102791010     AMETEK, Aerospace       Receives wires
ZBA Acct
  JPM Chase Bank     91022791051     AMETEK, US Gauge       Receives wires
ZBA Acct
  JPM Chase Bank     323866573     AMETEK, Spec Metals CT       Receives wires
and
credit cards
 
                       
ZBA Acct
  JPM Chase Bank     304265888     AMETEK, Spec Metals 84 (PA)       Receives
wires and
credit cards
ZBA Acct
  JPM Chase Bank     323850790     AMETEK, Rotron       Receives wires
ZBA Acct
  JPM Chase Bank     9102791036     AMETEK, TCI       Receives wires
ZBA Acct
  JPM Chase Bank     9102791044     AMETEK, P&AI       Receives wires
ZBA Acct
  JPM Chase Bank     304265845     AMETEK, GST       Receives wires and
credit cards
 
                       
ZBA Acct
  JPM Chase Bank     304285366     AMETEK, Technical & Industrial       Receives
wires and
credit cards
ZBA Acct
  JPM Chase Bank     304906441     AMETEK, Prestolite P&S       Receives wires
 
                       
ZBA Acct
  JPM Chase Bank     304906492     AMETEK, Patriot Sensors (APT)       Receives
wires
 
                       
ZBA Acct
  JPM Chase Bank     304906484     AMETEK, Advanced Measurement
Technology (AMT)       Receives wires
 
                       
ZBA Acct
  JPM Chase Bank     304906433     AMETEK, Power Intsruments (RIS)      
Receives wires
ZBA Acct
  JPM Chase Bank     304906476     AMETEK, Prestolite Motors       Receives
wires
ZBA Acct
  JPM Chase Bank     304906425     AMETEK, Dixson       Receives wires
 
                       
Concentration Acct
  Wachovia     2100011998672     AMETEK, Inc   601461 Lamb, 6035
Aerospace, 8275 US
Gauge, 7915 SM-CT,
7455 SM-PA, 601471
Rotron, 601466 TCI,
932036 Chatillon,
8105 P&AI, 601512
NCC, 601175 AMT,
2751 Tech & Ind  











Receives lockbox deposits, credit card receipts and occasional documentary
collections
 
                       
ZBA Acct
  Wachovia     2030001065067     EDAX Inc   18516 EDAX   Receives wires and
Lockbox deposits
 
                       
ZBA Acct
  Wachovia     2100013293508     Drexelbrook   3680 Drexelbrook   Receives wires
and Lockbox deposits
 
                       
Depository Acct
  Bank of America (formerly Fleet Bank)     9429251858     AMETEK, Inc   90255
Dixson, 90296
RIS, 90288 GST,
90284 APT   Lockbox Receipts and
credit cards only
 
                       
Depository Acct
  Comerica     1851131126     AMETEK, Inc   26601 Presto-Power,
190901
Presto-Motors   Lockbox Receipts and
credit cards only





--------------------------------------------------------------------------------



 



Exhibit G
to
Second Amended and Restated
Receivables Sale Agreement
Form of Lock Box Letter
[Name of Lock Box Bank]
     Ladies and Gentlemen:
          Reference is made to the lock-box numbers
                                         maintained with you (such lock-boxes,
collectively, the “Accounts”), each in the name of [Name of Originator]
(“[                    ]”). [                    ] hereby confirms it has sold
all Receivables (as defined below) to AMETEK Receivables Corp. (the “Seller”).
          In connection with the Second Amended and Restated Receivables Sale
Agreement, dated as of dated as of May 29, 2008, among AMETEK Receivables Corp.,
a Delaware corporation, as Seller (the “Seller”), AMETEK, Inc., a Delaware
corporation, as initial Collection Agent (the “Initial Collection Agent,” and,
together with any successor thereto, the “Collection Agent”), PNC Bank, National
Association, as agent for Market Street (defined below) and the Purchasers (the
“Agent”), the other Purchaser Agents from time to time party hereto and Market
Street Funding LLC (“Market Street”), as a Conduit Purchaser and the other
Conduit from time to time party hereto, the Seller has assigned to the Agent for
the benefit of the Purchasers an undivided percentage interest in the accounts,
chattel paper, instruments or general intangibles (collectively, the
“Receivables”) under which payments are or may hereafter be made to the
Accounts, and has granted to the Agent for the benefit of the Purchasers a
security interest in its retained interest in such Receivables. As is the
customary practice in this type of transaction, we hereby request that you
execute this letter agreement. All references herein to “we” and “us” refer to
[                    ] and the Seller, jointly and severally. Your execution
hereof is a condition precedent to our continued maintenance of the Accounts
with you.
          We hereby transfer exclusive dominion and control of the Accounts to
the Agent, subject only to the condition subsequent that the Agent shall have
given you notice that a “Termination Event” has occurred and is continuing under
the Receivables Sale Agreement and of its election to assume such dominion and
control, which notice shall be in substantially the form attached hereto as
Annex A (the “Agent’s Notice”).
          At all times prior to the receipt of the Agent’s Notice described
above, all payments to be made by you out of, or in connection with, the
Accounts are to be made in accordance with the instructions of the Seller or its
agent.
          We hereby irrevocably instruct you, at all times from and after the
date of your receipt of the Agent’s Notice as described above, to make all
payments to be made by you out of, or in

 



--------------------------------------------------------------------------------



 



connection with, the Accounts directly to the Agent, at its address set forth
below its signature hereto or as the Agent otherwise notifies you, or otherwise
in accordance with the instructions of the Agent.
     We also hereby notify you that, at all times from and after the date of
your receipt of the Agent’s Notice as described above, the Agent shall be
irrevocably entitled to exercise in our place and stead any and all rights in
connection with the Accounts, including, without limitation, (a) the right to
specify when payments are to be made out of, or in connection with, the Accounts
and (b) the right to require preparation of duplicate monthly bank statements on
the Accounts for the Agent’s audit purposes and mailing of such statements
directly to an address specified by the Agent. At all times from and after the
date of your receipt of the Agent’s Notice, neither we nor any of our affiliates
shall be given any access to the Accounts.
     The Agent’s Notice may be personally served or sent by facsimile or U.S.
mail, certified return receipt requested, to the address or facsimile number set
forth under your signature to this letter agreement (or to such other address or
facsimile number as to which you shall notify the Agent in writing). If the
Agent’s Notice is given by facsimile, it will be deemed to have been received
when the Agent’s Notice is sent and receipt is confirmed by telephone or other
electronic means (in the case of facsimile). All other notices will be deemed to
have been received when actually received or, in the case of personal delivery,
delivered.
     By executing this letter agreement, you acknowledge the existence of the
Agent’s right to dominion and control of the Accounts and its ownership of and
security interest in the amounts from time to time on deposit therein and agree
that from the date hereof the Accounts shall be maintained by you for the
benefit of, and amounts from time to time therein held by you as agent for, the
Agent on the terms provided herein. The Accounts are to be entitled “AMETEK
Receivables Corp. and PNC Bank, National Association, as Agent for the
Purchasers” with the subline [Name of Originator]. Except as otherwise provided
in this letter agreement, payments to the Accounts are to be processed in
accordance with the standard procedures currently in effect. All service charges
and fees in connection with the Accounts shall continue to be payable by us
under the arrangements currently in effect.
     By executing this letter agreement, you (a) irrevocably waive and agree not
to assert, claim or endeavor to exercise, (b) irrevocably bar and estop yourself
from asserting, claiming or exercising and (c) acknowledge that you have not
heretofore received a notice, writ, order or other form of legal process from
any other party asserting, claiming or exercising, any right of set-off,
banker’s lien or other purported form of claim with respect to the accounts or
any funds from time to time therein. Except for your right to payment of your
service charge and fees and to make deductions for returned items, you shall
have no rights in the Accounts or funds therein, except deductions for service
charges, fees and returned or misplaced items. To the extent you may ever have
any additional rights, you hereby expressly subordinate all such rights to all
rights of the Agent.
     You may terminate this letter agreement by canceling the Accounts
maintained with you, which cancellation and termination shall become effective
only upon thirty (30) days prior written notice thereof from you to the Agent in
the absence of fraud or abuse. Incoming mail

G-2



--------------------------------------------------------------------------------



 



addressed to the Accounts (including, without limitation, any direct funds
transfer to the Accounts) received after such cancellation shall be forwarded in
accordance with the Agent’s instructions. This letter agreement may also be
terminated upon written notice to you by the Agent stating that the Receivables
Sale Agreement is no longer in effect. Except as otherwise provided in this
paragraph, this letter agreement may not be terminated without the prior written
consent of the Agent.
     This letter agreement contains the entire agreement between the parties
with respect to the subject matter hereof, and may not be altered, modified or
amended in any respect, nor may any right, power or privilege of any party
hereunder be waived or released or discharged, except upon execution by you, us
and the Agent of a written instrument so providing. The terms and conditions of
any agreement between us and you (a “Lock-Box Service Agreement”) (whether now
existing or executed hereafter) with respect to the lock-box arrangements, to
the extent not inconsistent with this letter agreement, will remain in effect
between you and us. In the event that any provision in this letter agreement is
in conflict with, or inconsistent with, any provision of any such Lock-Box
Service Agreement, this letter agreement will exclusively govern and control.
Each party agrees to take all actions reasonably requested by any other party to
carry out the purposes of this letter agreement or to preserve and protect the
rights of each party hereunder.
     [                    ] agrees to indemnify, defend and hold harmless you
and your affiliates, directors, officers, employees, agents, successors and
assigns (each, an “Indemnitee”) from and against any and all liabilities,
losses, claims, damages, demands, costs and expenses of every kind (including
but not limited to costs incurred as a result of items being deposited in the
Account and being unpaid for any reason, reasonable attorney’s fees and the
reasonable charges of your in-house counsel) incurred or sustained by any
Indemnitee arising out of your performance of the services contemplated by this
Lock-Box Letter, except to the extent such liabilities, losses, claims, damages,
demands, costs and expenses are the direct result of your gross negligence or
willful misconduct. The provisions of this paragraph shall survive the
termination of this Lock-Box Letter.
     In the event [                    ] becomes subject to a voluntary or
involuntary proceeding under the United States Bankruptcy Code, or if you are
otherwise served with legal process which you in good faith believe affects
funds in the Account you may suspend disbursements from the Account otherwise
required by the terms hereof until such time as you receive an appropriate court
order or other assurances satisfactory to you establishing that the funds may
continue to be disbursed according to the instructions contained in this
Lock-Box Letter.
     This letter agreement and the rights and obligations of the parties
hereunder will be governed by and construed and interpreted in accordance with
the laws of the state of New York. This letter agreement may be executed in any
number of counterparts and all of such counterparts taken together will be
deemed to constitute one and the same instrument.

G-3



--------------------------------------------------------------------------------



 



     Please indicate your agreement to the terms of this letter agreement by
signing in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

              Very truly yours,
 
            [Name of Originator]
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            AMETEK Receivables Corp.
 
       
 
  By:    
 
       
 
  Title:    
 
       

G-4



--------------------------------------------------------------------------------



 



Accepted and confirmed as of the date first written above:
By: PNC Bank, National Association, as Agent

         
By:
       
 
 
 
   
Title:
       
 
 
 
   
 
       
By:
       
 
 
 
   
Title:
       
 
 
 
   

Address of notice:
PNC Bank, National Association
One PNC Plaza, 26th Floor
249 Fifth Avenue
Pittsburgh, Pennsylvania
Attention: William Falcon
Telephone Number: (412) 762-5442
Telecopy Number: (412) 762-9184
Acknowledged and agreed to as of the date first written above:
[Name of Bank]

         
By:
       
 
 
 
   
Title:
       
 
 
 
   
 
        Address for notice:    
 
       
 
 
 
   
 
 
 
   
 
 
 
   

G-5



--------------------------------------------------------------------------------



 



Annex A to
Lock-Box Letter
[Name of Bank]

             
 
  Re:   AMETEK Receivables Corp.    

Lock Box Numbers                     

Lock-Box Account Number                     
Ladies and Gentlemen:
     Reference is made to the letter agreement dated
                                         (the “Letter Agreement”) among [Name of
Originator], AMETEK Receivables Corp., the undersigned, as Agent, and you
concerning the above-described lock-boxes and lock-box account (collectively,
the “Accounts”). We hereby give you notice that a “Termination Event” has
occurred and is continuing under the Receivables Sale Agreement (as defined in
the Letter Agreement) and of our assumption of dominion and control of the
Accounts as provided in the Letter Agreement.
     We hereby instruct you not to permit any other party to have access to the
Accounts and to make all payments to be made by you out of or in connection with
the Accounts directly to the undersigned upon our instructions, at our address
set forth above.

                  Very truly yours,
 
                PNC Bank, National Association
 
           
 
  By:                  
 
      Title:    
 
           
 
           
 
  By:                  
 
      Title:    
 
           
 
           
cc: AMETEK Receivables Corp.
           

G-6



--------------------------------------------------------------------------------



 



Exhibit H
to
Second Amended and Restated
Receivables Sale Agreement
Compliance Certificate

To:   PNC Bank, National Association, as Agent, and each Purchaser

     This Compliance Certificate is furnished pursuant to Section 5.1(a)(iii) of
the Second Amended and Restated Receivables Sale Agreement, dated as of May 29,
2008, among AMETEK Receivables Corp., a Delaware corporation, as Seller (the
“Seller”), AMETEK, Inc., a Delaware corporation, as initial Collection Agent
(the “Initial Collection Agent,” and, together with any successor thereto, the
“Collection Agent”), PNC Bank, National Association, as agent for Market Street
(defined below) and the Purchasers (the “Agent”), the other Purchaser Agents
from time to time party hereto and Market Street Funding LLC (“Market Street”),
as a Conduit Purchaser and the other Conduit from time to time party hereto.
Terms used in this Compliance Certificate and not otherwise defined herein shall
have the respective meanings ascribed thereto in the Sale Agreement.
     The undersigned hereby represents, warrants, certifies and confirms that:
     1. The undersigned is a duly elected Designated Financial Officer of the
undersigned.
     2. Attached hereto is a copy of the financial statements described in
Section 5.1(a)(i) or 5.1(a)(ii) of the Sale Agreement.
     3. The undersigned has reviewed the terms of the Transaction Documents and
has made, or caused to be made under his/her supervision, a detailed review of
the transactions and the conditions of the Seller and each Originator during and
at the end of the accounting period covered by the attached financial
statements.
     4. The examinations described in paragraph 3 hereof did not disclose, and
the undersigned has no knowledge of, the existence of any condition or event
which constitutes a Potential Termination Event, during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below.
     5. Based on the examinations described in paragraph 3 hereof, the
undersigned confirms that the representations and warranties contained in
Article IV of the Sale Agreement are true and correct as though made on the date
hereof, except as set forth below.

 



--------------------------------------------------------------------------------



 



     Described below are the exceptions, if any, to paragraphs 4 and 5 listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action the undersigned has taken, is taking or proposes to take
with respect to each such condition or event:
     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this                     
day of                                         , 200                     .

              [Name of Seller or Originator]
 
       
 
  By:    
 
       
 
      Designated Financial Officer

H-2



--------------------------------------------------------------------------------



 



Exhibit I
Credit and Collection Policy

 